                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 1 of 94



              1 Arif Virji, Esq. (SBN 130322)
                avirji@cmprlaw.com
              2 James V. Sansone, Esq. (SBN 244671)
                jsansone@cmprlaw.com
              3 CARLE, MACKIE, POWER & ROSS, LLP
                100 B Street, Suite 400
              4 Santa Rosa, California 95401
                Telephone: (707) 526-4200
              5 Facsimile: (707) 526-4707

              6 Attorneys for Defendant
                IEE INDOOR ENVIRONMENTAL
              7 ENGINEERING

              8
                                                 UNITED STATES DISTRICT COURT
              9
                                                NORTHERN DISTRICT OF CALIFORNIA
             10
                                                          OAKLAND DIVISION
             11
                   GLOBAL PLASMA SOLUTIONS, INC.,                         Case No.: 4:21-cv-02884-JSW
             12
                                  Plaintiff,                             DECLARATION OF FRANCIS (BUD) J.
             13                                                          OFFERMANN PE CIH IN SUPPORT OF
                          v.                                             DEFENDANT IEE INDOOR
             14                                                          ENVIRONMENTAL ENGINEERING’S
                IEE INDOOR ENVIRONMENTAL                                 MOTION TO STRIKE COMPLAINT BY
             15 ENGINEERING,                                             GLOBAL PLASMA SOLUTIONS, INC.
                                                                         (Anti-SLAPP)
             16                   Defendant.
                                                                         Date: November 5, 2021
             17                                                          Time: 9:00 a.m.
                                                                         Courtroom: 5
             18
                                                                         Action Filed: April 21, 2021
             19                                                          Trial Date: January 23, 2023
             20                                                          Assigned Judge: Hon. Jeffrey S. White
             21

             22           I, Francis (Bud) J. Offermann PE CIH, declare:
             23           1.      I am president of Indoor Environmental Engineering (IEE). IEE is a building
             24 science consulting firm with 35 years of experience diagnosing building air quality problems and

             25 designing healthy and energy efficient indoor environments. IEE investigates ventilation and

             26 indoor air quality (IAQ) issues in a wide range of building occupancy types, including office,
             27 hospital, school, laboratory, and single and multi-family residential. IEE does not manufacture

             28 any air cleaning devices, nor is affiliated with any manufacturers of air cleaning devices, and is
 CARLE, MACKIE,                                                   1
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW    DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                 ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                 PLASMA SOLUTIONS, INC. (Anti-SLAPP)
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 2 of 94



              1 not a competitor of Global Plasma Solutions, Inc. (GPS).

              2           2.      IEE conducts IAQ building investigations and healthy building design projects.

              3 Under my supervision, IEE has developed both pro-active and reactive IAQ measurement

              4 methods and diagnostic protocols.          I am a recipient of State and Federal research grants

              5 regarding building air quality and ventilation field studies (e.g., EPA BASE study of IAQ in

              6 office buildings and schools), tracer gas techniques, in situ contaminant emission rate

              7 measurements, and the development of indoor air quality measurement instrumentation.

              8           3.      Prior to starting up IEE, I served as an engineer and scientist at several

              9 companies, including as a Staff Scientist with the Building Ventilation and Indoor Air Program,

             10 Energy and Environment Division, Lawrence Berkeley Laboratory, Berkeley, CA.

             11           4.      I have developed and instruct, regularly, IAQ-related professional development

             12 seminars including Indoor Air Quality: Tools for Schools, an EPA one day air quality

             13 management workshop for school officials, teachers, and maintenance personnel; and the

             14 Building Operator Certification (BOC) Indoor Air Quality Training Workshops, sponsored by

             15 the Northwest Energy Efficiency Council.

             16           5.      I have published extensively and lectured frequently on the subject of IAQ,

             17 ventilation, air cleaning, and product emission testing.           I am both a licensed professional

             18 Mechanical Engineer and a Certified Industrial Hygienist.

             19           6.      I hold a B.S. in Mechanical Engineering from Rensselaer Polytechnic Institute

             20 and a M.S. in Mechanical Engineering from Stanford University.

             21           7.      I am an active member of numerous professional engineering organizations,

             22 including the indoor air quality committees of the American Society of Heating, Refrigeration

             23 and Air Conditioning Engineers (ASHRAE) and Cal-OSHA.

             24           8.      I have been conducting performance tests of air cleaning devices for 30 years and

             25 served as an expert witness and special consultant for the U.S. Federal Trade Commission

             26 regarding the performance claims found in advertisements of portable air cleaners and residential
             27 furnace filters. I also provided consultation to the American Home Appliance Manufacturers

             28 (AHAM) on the development of a standard for testing portable air cleaners, AHAM Standard
 CARLE, MACKIE,                                           2
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW   DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                PLASMA SOLUTIONS, INC. (Anti-SLAPP)
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 3 of 94



              1 AC-1, which is used to measure the Clean Air Delivery Rates (CADR) for air cleaners.

              2           9.      A true and correct copy of my CV is attached as Exhibit A.

              3           10.     Air cleaner/purification technology, which has existed for many decades, can be

              4 divided into two categories: (a) subtractive (removal by filtration); and (b) additive

              5 (removal/inactivation by generation of ions, ozone, hydroxyl radicals, hydrogen peroxide, etc.).

              6 Based on my 30 plus years of experience in the IAC industry, I knew that subtractive devices

              7 (basically the use of industry approved air filters) were quite effective at air purification at a

              8 relatively low cost, but that additive air cleaning/purification devices in general provide little

              9 removal/inactivation, are expensive, and can create harmful air contaminants.

             10           11.     The products sold and advertised by GPS fall in the additive category of devices

             11 using ionizers (bipolar, negative, cold plasma, etc.). I was aware that these types of devices are

             12 only minimally effective and can create high indoor concentrations of ions, which recent studies

             13 have shown can cause adverse respiratory and cardiovascular effects and may create harmful air

             14 contaminants.

             15           12.     The backbone of GPS’ product line is its patented Needlepoint Bipolar Ionization

             16 technology (NPBI). The GPS ionization system is an electrostatic ionization bar and power

             17 supply that is installed in the HVAC system. GPS sells its NPBI purification devices to schools,

             18 hospitals, businesses, and homes.

             19           13.     The COVID-19 pandemic has caused demand for air treatment systems (ATS) to

             20 skyrocket. To harness this demand, many companies have increased marketing efforts and

             21 product lines. Manufacturers of ATS devices routinely claim their devices remove more than

             22 99% of airborne viruses and bacteria. I and many other IAQ scientists examined these claims

             23 and discovered in many instances, the claims were false in that many of these devices provided

             24 little to no reduction of airborne air contaminants, including SARS-CoV-2, the virus associated

             25 with COVID-19, and can also create harmful air contaminants.

             26           14.     Having studied and tested air cleaners for decades, I knew that: (1) these “air

             27 cleaners” were not new and had been reincarnated many times since the early 1900’s, and (2)

             28 based on my review of test data from many of these types of devices, I had never found they
 CARLE, MACKIE,                                            3
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW   DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                PLASMA SOLUTIONS, INC. (Anti-SLAPP)
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 4 of 94



              1 significantly removed air contaminants from indoor air and sometimes actually produced

              2 dangerous chemicals such as ozone, formaldehyde, and ultra-fine particles.

              3           15.     Many of the new COVID era manufacturers directed their marketing campaigns

              4 at School Districts. I decided to investigate these manufacturers’ claims of using additive

              5 devices, including ionizers, to reduce indoor concentrations of air contaminants, including

              6 bacteria and virus, by more than 98%, with the goal of educating parents and school

              7 administrators on this matter of great public interest.

              8           16.     I focused my investigation on the products advertised and sold to school districts

              9 by Global Plasma Technologies (“GPS”), because I had access to test reports and data that GPS

             10 had posted on their website as part of their marketing campaign. A true and correct copy of the

             11 GPS test reports and data posted on their website is attached as Exhibit B.

             12           17.     GPS listed twelve tests on its website that purportedly support its position that

             13 GPS ionizers reduce the indoor airborne concentrations of air contaminants. I evaluated this data

             14 and reached the following conclusions:

             15           EVALUATION OF PARTICLE REMOVAL TESTING – BLUE HAVEN TECHNOLOGIES
                          REPORT
             16

             17           The first test under this report was conducted using a MERV 8 Filter along with a GPS

             18 device. The Clean Air Delivery Rate (CADR), a measurement of the rate of extraction, was 20

             19 cfm (cubic feet/minute) after 14 minutes and 9 cfm after 960 minutes. The American Home
             20 Appliance Manufacturer (AHAM) recommendation is to use an air cleaner capable of a CADR

             21 equal to 2/3 of the floor area of the room where the air cleaner is installed. Thus, the CADRs of

             22 9 to 20 cfm measured for the MERV 8 filter + GPS translate into recommended room sizes of

             23 just 14 square feet to 30 square feet, far smaller than any classroom or even a small bedroom.

             24           For a typical classroom with code minimum outdoor air ventilation and low efficiency

             25 filters, adding a CADR cfm of 9 or 20, reduces the airborne SARS- CoV-2 exposure by just 1%

             26 and 2% respectively.
             27           The second test under this report was conducted using a MERV 13 Filter with no GPS

             28 device.     The CADR was 271 cfm.           Applying the AHAM conversion formula results in a
 CARLE, MACKIE,                                                      4
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW   DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                PLASMA SOLUTIONS, INC. (Anti-SLAPP)
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 5 of 94



              1 recommended room size of 405 square feet. Thus, the MERV 13 filter provided more than ten

              2 times removal of particulates than a MERV 8 filter with a GPS device.

              3           EVALUATION OF ANTIMICROBIAL ACTIVITY OF COLD PLASMA GENERATOR TEST

              4           This report tests Feline Calicivirus in petri dishes with a GPS ionizer positioned just one

              5 inch above the petri dish’s surface for 30 minutes. GPS reported the concentration of viable

              6 viruses in the test sample was reduced by 93.5%. While a reduction of 93.5% on its face is a

              7 good result, the reduction is based upon a GPS ionizer positioned directly above an inoculated

              8 surface (i.e., the petri dish) for 30 minutes. Taking this obvious difference into account, I

              9 calculated the reduction of Feline Calicivirus in the air of the HVAC system to be just 0.0016%,

             10 a far cry from the advertised 93.5%.

             11           PATHOGEN TESTING REPORTS (FOUR TESTS)

             12           The GPS CDIFF Test Report (#1) is a test similar to the test described above with Feline

             13 Calicivirus. This test used Clostridium difficile bacteria in petri dishes with a GPS ionizer

             14 placed 5 cm (2 inches) above the petri dish’s surface for 30 minutes. The concentration of viable

             15 bacteria in the test sample was purportedly reduced by 86.87%. While a reduction of 86.87% on

             16 its face is a good result, the reduction was again based on a GPS ionizer positioned directly

             17 above the petri dish. In an HVAC system, the reduction of airborne bacteria is negligible, which

             18 I calculated to be just under 0.002%, a far cry from the advertised 86.87% reduction.

             19           The remaining three tests were airborne reduction tests of viable bacteria conducted in a

             20 test chamber. These tests show using two GPS ionizers in a relatively small test chamber results

             21 in very small CADRs of 6-31 cfm, which translate into recommended room sizes of just 9 square

             22 feet to 35 square feet. Again, this recommended room size is far smaller than the average

             23 classroom size these devices are advertised to protect.           For a typical classroom with code

             24 minimum outdoor air ventilation and low efficiency filters, adding a CADR cfm of 6 or 31,

             25 reduces the airborne SARS-CoV-2 exposure by less than 1% and 4% respectively.

             26           CUSTOMER SITE TESTING REPORTS

             27           These customer field reports all lack the necessary test controls for accurate measurement

             28 of the improved air quality produced by the GPS ionization systems.                  Some studies only
 CARLE, MACKIE,                                            5
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW   DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                PLASMA SOLUTIONS, INC. (Anti-SLAPP)
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 6 of 94



              1 measured the indoor air contaminants with the GPS ionization system installed, and thus

              2 preclude any assessment of the improvement of the air quality created by the GPS system. Other

              3 studies attempted to quantify the improvement of the air quality created by the GPS system by

              4 conducting measurements on different days with and without the GPS system operating lacked

              5 the measurements of the outdoor air ventilation rates and indoor contaminant emission rates that

              6 are necessary to assess the improvement of the air quality created by the GPS system.

              7           18.     I also reviewed the descriptive representations made by GPS on their website

              8 about their products. According to the GPS web page:

              9
                          “GPS’ NPBI technology safely cleans indoor air. This patented technology
             10           produces a high concentration of positive and negative ions, delivering them to
                          the space via the ventilation system. Within the air stream, ions attach to
             11           particles, where they combine, become larger, and are more easily filtered from
                          the air. When ions come in contact with pathogens, they disrupt the pathogens’
             12           surface proteins, rendering them inactive.”
             13           19.     I also saw the following representation on the GPS website specific to virus:

             14

             15

             16

             17

             18

             19
             20

             21

             22           20.     Based on my review of the GPS website and the test data published on the
             23 website, I wrote an article entitled Beware The COVID-19 Snake Oil Salesmen Are Here, a copy

             24 of which is attached as Exhibit C. In writing the article, I had no goal other than to shine a light

             25 on this critical issue of public importance. I had no profit motive as IEE does not manufacture

             26 any products and is not a competitor of GPS. Moreover, I did not provide any false, misleading,
             27 or otherwise defamatory statements in the Article. Indeed, the article only states the following

             28 facts or opinions:
 CARLE, MACKIE,                                                      6
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW   DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                PLASMA SOLUTIONS, INC. (Anti-SLAPP)
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 7 of 94



              1                   a.     Additive air cleaners, including ionizers, in general (with no reference

              2 specifically to GPS) provide little or no removal of airborne virus and may produce dangerous

              3 chemicals such as ozone or formaldehyde. This is a well-recognized opinion in the scientific

              4 community.

              5                   b.     The test results posted by GPS on its website prove the GPS devices

              6 provide little removal/inactivation of harmful air particles from rooms, including airborne

              7 bacteria and virus, (i.e., in a typical classroom with code minimum outdoor air ventilation and

              8 low efficiency filters the reduction of airborne SARS-CoV-2 exposure is just 1% - 4%).

              9                   c.     Use of mechanical outdoor ventilation, use of portable air cleaners that

             10 meet AHAM standards and HVAC filters that are ASHRAE MERV rated will work far better

             11 and cost substantially less than ionization devices installed in HVAC systems. This is a well-

             12 recognized opinion in the scientific community

             13                   d.     It is important to recognize that while outdoor air ventilation and air

             14 filtration can reduce the risk of far field airborne exposures to SARS-CoV-2 (e.g., greater than 6

             15 feet), no amount of ventilation or air filtration can reduce risk of close exposure to an infected

             16 individual, only masks and social distancing can reduce this risk.

             17           21.     As the COVID virus raged unabated, I began to see other scientists also speak out

             18 about the growing concern in the scientific community about the use of air cleaners, including

             19 ionizers. In March 2021, researchers at Illinois Tech, Portland State University, and Colorado
             20 State University published an article presenting their findings after conducting a series of tests on

             21 the efficacy of one of the ionizers sold by GPS. The authors explained they conducted lab tests

             22 with air sampling in a large semi-furnished chamber and in a field test with an ionizer installed in

             23 an air handling unit serving an occupied office building. They found that: (1) there was very

             24 little net effect on the overall concentration of the type of small particles that cause the greatest

             25 risk to health; and (2) both tests resulted in a decrease in some volatile organic compounds, but

             26 an increase in others. A true and correct copy of this article is attached as Exhibit D.
             27           22.     Other scientists raised similar concerns.         Rutgers civil and environmental

             28 engineering professor Monica Mazurka noted in an interview that bipolar ionization systems
 CARLE, MACKIE,                                            7
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW   DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                PLASMA SOLUTIONS, INC. (Anti-SLAPP)
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 8 of 94



              1 constitute “unvalidated” technology. A true and correct copy of an article citing that interview is

              2 attached as Exhibit E. The same article noted Dr. Sarah F. Evans, an Assistant Professor in the

              3 Department of Environmental Medicine and Public Health and a member of the Institute for

              4 Exposomic Research at the Icahn School of Medicine at Mount Sinai was consulted by a group

              5 of parents concerned about plans to install GPS ionizers at their local school. According to the

              6 article, after reviewing the situation, Dr. Evans wrote a letter to the district opposing the

              7 installation of the GPS devices.

              8           23.     I also noted that school districts were starting to closely examine the efficacy and

              9 dangers of installing ionizers in classrooms. I found out that Newark School District, which had

             10 purchased more than 500 air cleaners from GPS at a cost of $360,000 decided to “disconnect”

             11 them until further notice. A true and correct copy of an article discussing Newark’s decision is

             12 attached as Exhibit F.

             13           I declare under penalty of perjury under the laws of the United States of America that the

             14 foregoing is true and correct. Executed on this 13th day of August 2021 at San Francisco,

             15 California.

             16
                                                                      /S/ Francis J. Offermann
             17

             18
                       I hereby attest that I have on file all holographic signatures corresponding to any
             19 signatures indicated by a conformed signature (/S/) within this e-filed document.
             20
                                                                  ________________
             21                                                   Arif Virji, Esq.
             22

             23

             24

             25

             26
             27

             28
 CARLE, MACKIE,                                                      8
POWER & ROSS LLP
                   CASE NO. 4:21-CV-02884-JSW   DECLARATION OF FRANCIS (BUD) J. OFFERMANN PE CIH ISO DEFENDANT IEE INDOOR
                                                ENVIRONMENTAL ENGINEERING’S MOTION TO STRIKE COMPLAINT BY GLOBAL
                                                PLASMA SOLUTIONS, INC. (Anti-SLAPP)
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 9 of 94




                EXHIBIT A
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 10 of 94



                   Francis (Bud) J. Offermann III PE, CIH

                           Indoor Environmental Engineering
                          1448 Pine Street, Suite 103, San Francisco, CA 94109
                                           Phone: 415-567-7700
                                     Email: Offermann@iee-sf.com
                                          http://www.iee-sf.com



Education

M.S. Mechanical Engineering (1985)
Stanford University, Stanford, CA.

Graduate Studies in Air Pollution Monitoring and Control (1980)
University of California, Berkeley, CA.

B.S. in Mechanical Engineering (1976)
Rensselaer Polytechnic Institute, Troy, N.Y.

Professional Experience

President: Indoor Environmental Engineering, San Francisco, CA. December, 1981 -
present.

Direct team of environmental scientists, chemists, and mechanical engineers in
conducting State and Federal research regarding indoor air quality instrumentation
development, building air quality field studies, ventilation and air cleaning performance
measurements, and chemical emission rate testing.

Provide design side input to architects regarding selection of building materials and
ventilation system components to ensure a high quality indoor environment.

Direct Indoor Air Quality Consulting Team for the winning design proposal for the new
State of Washington Ecology Department building.

Develop a full-scale ventilation test facility for measuring the performance of air
diffusers; ASHRAE 129, Air Change Effectiveness, and ASHRAE 113, Air Diffusion
Performance Index.

Develop a chemical emission rate testing laboratory for measuring the chemical
emissions from building materials, furnishings, and equipment.

Principle Investigator of the California New Homes Study (2005-2007). Measured
ventilation and indoor air quality in 108 new single family detached homes in northern
and southern California.

Develop and teach IAQ professional development workshops to building owners,
managers, hygienists, and engineers.
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 11 of 94




Air Pollution Engineer: Earth Metrics Inc., Burlingame, CA, October, 1985 to March,
1987.

Responsible for development of an air pollution laboratory including installation a forced
choice olfactometer, tracer gas electron capture chromatograph, and associated
calibration facilities. Field team leader for studies of fugitive odor emissions from sewage
treatment plants, entrainment of fume hood exhausts into computer chip fabrication
rooms, and indoor air quality investigations.

Staff Scientist: Building Ventilation and Indoor Air Quality Program, Energy and
Environment Division, Lawrence Berkeley Laboratory, Berkeley, CA. January, 1980 to
August, 1984.

Deputy project leader for the Control Techniques group; responsible for laboratory and
field studies aimed at evaluating the performance of indoor air pollutant control strategies
(i.e. ventilation, filtration, precipitation, absorption, adsorption, and source control).

Coordinated field and laboratory studies of air-to-air heat exchangers including
evaluation of thermal performance, ventilation efficiency, cross-stream contaminant
transfer, and the effects of freezing/defrosting.

Developed an in situ test protocol for evaluating the performance of air cleaning systems
and introduced the concept of effective cleaning rate (ECR) also known as the Clean Air
Delivery Rate (CADR).

Coordinated laboratory studies of portable and ducted air cleaning systems and their
effect on indoor concentrations of respirable particles and radon progeny.

Co-designed an automated instrument system for measuring residential ventilation rates
and radon concentrations.

Designed hardware and software for a multi-channel automated data acquisition system
used to evaluate the performance of air-to-air heat transfer equipment.

Assistant Chief Engineer: Alta Bates Hospital, Berkeley, CA, October, 1979 to January,
1980.

Responsible for energy management projects involving installation of power factor
correction capacitors on large inductive electrical devices and installation of steam meters
on physical plant steam lines. Member of Local 39, International Union of Operating
Engineers.

Manufacturing Engineer: American Precision Industries, Buffalo, NY, October, 1977 to
October, 1979.




                                           2-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 12 of 94


Responsible for reorganizing the manufacturing procedures regarding production of shell
and tube heat exchangers. Designed customized automatic assembly, welding, and testing
equipment. Designed a large paint spray booth. Prepared economic studies justifying new
equipment purchases. Safety Director.

Project Engineer: Arcata Graphics, Buffalo, N.Y. June, 1976 to October, 1977.

Responsible for the design and installation of a bulk ink storage and distribution system
and high speed automatic counting and marking equipment. Also coordinated material
handling studies which led to the purchase and installation of new equipment.

PROFESSIONAL ORGANIZATION MEMBERSHIP

American Society of Heating, Refrigeration and Air Conditioning Engineers (ASHRAE)

   • Chairman of SPC-145P, Standards Project Committee - Test Method for Assessing
   the Performance of Gas Phase Air Cleaning Equipment (1991-1992)
   • Member SPC-129P, Standards Project Committee - Test Method for Ventilation
     Effectiveness (1986-97)
     - Member of Drafting Committee
   • Member Environmental Health Committee (1992-1994, 1997-2001, 2007-2010)
     - Chairman of EHC Research Subcommittee
     - Member of Man Made Mineral Fiber Position Paper Subcommittee
     - Member of the IAQ Position Paper Committee
     - Member of the Legionella Position Paper Committee
     - Member of the Limiting Indoor Mold and Dampness in Buildings Position Paper
     Committee
   • Member SSPC-62, Standing Standards Project Committee - Ventilation for
   Acceptable Indoor Air Quality (1992 to 2000)
     - Chairman of Source Control and Air Cleaning Subcommittee
   • Chairman of TC-4.10, Indoor Environmental Modeling (1988-92)
     - Member of Research Subcommittee
   • Chairman of TC-2.3, Gaseous Air Contaminants and Control Equipment (1989-92)
     - Member of Research Subcommittee

American Society for Testing and Materials (ASTM)

   • D-22 Sampling and Analysis of Atmospheres (1992-present)
     - Member of Indoor Air Quality Subcommittee
   • E-06 Performance of Building Constructions (1992-present)

American Board of Industrial Hygiene (ABIH)

American Conference of Governmental Industrial Hygienists (ACGIH)

   • Bioaerosols Committee (2007-2013)




                                          3-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 13 of 94


American Industrial Hygiene Association (AIHA)

Cal-OSHA Indoor Air Quality Advisory Committee

International Society of Indoor Air Quality and Climate (ISIAQ)

   • Co-Chairman of Task Force on HVAC Hygiene (1999-2002)

U. S. Green Building Council (USGBC)
      - Member of the IEQ Technical Advisory Group (2007-2009)
      - Member of the IAQ Performance Testing Work Group (2010-2012)

Western Construction Consultants (WESTCON)


PROFESSIONAL CREDENTIALS

Licensed Professional Engineer - Mechanical Engineering

Certified Industrial Hygienist - American Board of Industrial Hygienists


SCIENTIFIC MEETINGS AND SYMPOSIA

Biological Contamination, Diagnosis, and Mitigation, Indoor Air’90, Toronto, Canada,
August, 1990.

Models for Predicting Air Quality, Indoor Air’90, Toronto, Canada, August, 1990.

Microbes in Building Materials and Systems, Indoor Air ’93, Helsinki, Finland, July,
1993.

Microorganisms in Indoor Air Assessment and Evaluation of Health Effects and Probable
Causes, Walnut Creek, CA, February 27, 1997.

Controlling Microbial Moisture Problems in Buildings, Walnut Creek, CA, February 27,
1997.

Scientific Advisory Committee, Roomvent 98, 6th International Conference on Air
Distribution in Rooms, KTH, Stockholm, Sweden, June 14-17, 1998.

Moisture and Mould, Indoor Air ’99, Edinburgh, Scotland, August, 1999.

Ventilation Modeling and Simulation, Indoor Air ’99, Edinburgh, Scotland, August,
1999.

Microbial Growth in Materials, Healthy Buildings 2000, Espoo, Finland, August, 2000.



                                          4-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 14 of 94




Co-Chair, Bioaerosols X- Exposures in Residences, Indoor Air 2002, Monterey, CA, July
2002.

Chair, Environmental Tobacco Smoke in Multi-Family Homes, Indoor Air 2008,
Copenhagen, Denmark, July 2008.

Co-Chair, ISIAQ Task Force Workshop; HVAC Hygiene, Indoor Air 2002, Monterey,
CA, July 2002.

Chair, ETS in Multi-Family Housing: Exposures, Controls, and Legalities Forum,
Healthy Buildings 2009, Syracuse, CA, September 14, 2009.

Chair, Energy Conservation and IAQ in Residences Workshop, Indoor Air 2011, Austin,
TX, June 6, 2011.

Chair, Electronic Cigarettes: Chemical Emissions and Exposures Colloquium, Indoor Air
2016, Ghent, Belgium, July 4, 2016.


SPECIAL CONSULTATION

Provide consultation to the American Home Appliance Manufacturers on the
development of a standard for testing portable air cleaners, AHAM Standard AC-1.

Served as an expert witness and special consultant for the U.S. Federal Trade
Commission regarding the performance claims found in advertisements of portable air
cleaners and residential furnace filters.

Conducted a forensic investigation for a San Mateo, CA pro se defendant, regarding an
alleged homicide where the victim was kidnapped in a steamer trunk. Determined the air
exchange rate in the steamer trunk and how long the person could survive.

Conducted in situ measurement of human exposure to toluene fumes released during
nailpolish application for a plaintiffs attorney pursuing a California Proposition 65
product labeling case. June, 1993.

Conducted a forensic in situ investigation for the Butte County, CA Sheriff’s Department
of the emissions of a portable heater used in the bedroom of two twin one year old girls
who suffered simultaneous crib death.

Consult with OSHA on the 1995 proposed new regulation regarding indoor air quality
and environmental tobacco smoke.

Consult with EPA on the proposed Building Alliance program and with OSHA on the
proposed new OSHA IAQ regulation.




                                         5-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 15 of 94


Johnson Controls Audit/Certification Expert Review; Milwaukee, WI. May 28-29, 1997.

Winner of the nationally published 1999 Request for Proposals by the State of
Washington to conduct a comprehensive indoor air quality investigation of the
Washington State Department of Ecology building in Lacey, WA.

Selected by the State of California Attorney General’s Office in August, 2000 to conduct
a comprehensive indoor air quality investigation of the Tulare County Court House.

Lawrence Berkeley Laboratory IAQ Experts Workshop: “Cause and Prevention of Sick
Building Problems in Offices: The Experience of Indoor Environmental Quality
Investigators”, Berkeley, California, May 26-27, 2004.

Provide consultation and chemical emission rate testing to the State of California
Attorney General’s Office in 2011regarding formaldehyde emissions from Brazilian
Blowout hair straitening product.

Provide hazard assessment to the State of California Attorney General’s Office in 2013-
2015 regarding the chemical emissions from e-cigarettes.


PEER-REVIEWED PUBLICATIONS :

F.J.Offermann, C.D.Hollowell, and G.D.Roseme, "Low-Infiltration Housing in
Rochester, New York: A Study of Air Exchange Rates and Indoor Air Quality,"
Environment International, 8, pp. 435-445, 1982.

W.W.Nazaroff, F.J.Offermann, and A.W.Robb, "Automated System for Measuring Air
Exchange Rate and Radon Concentration in Houses," Health Physics, 45, pp. 525-537,
1983.

F.J.Offermann, W.J.Fisk, D.T.Grimsrud, B.Pedersen, and K.L.Revzan, "Ventilation
Efficiencies of Wall- or Window-Mounted Residential Air-to-Air Heat Exchangers,"
ASHRAE Annual Transactions, 89-2B, pp 507-527, 1983.

W.J.Fisk, K.M.Archer, R.E Chant, D. Hekmat, F.J.Offermann, and B.Pedersen, "Onset of
Freezing in Residential Air-to-Air Heat Exchangers," ASHRAE Annual Transactions, 91-
1B, 1984.

W.J.Fisk, K.M.Archer, R.E Chant, D. Hekmat, F.J.Offermann, and B.Pedersen,
"Performance of Residential Air-to-Air Heat Exchangers During Operation with Freezing
and Periodic Defrosts," ASHRAE Annual Transactions, 91-1B, 1984.

R.G.Sextro, F.J.Offermann, W.W.Nazaroff, and A.V.Nero, "Effects of Aerosol
Concentrations on Radon Progeny," Aerosols, Science, & Technology, and Industrial
Applications of Airborne Particles, editors B.Y.H.Liu, D.Y.H.Pui, and H.J.Fissan, p525,
Elsevier, 1984.



                                         6-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 16 of 94




K.Sexton, S.Hayward, F.Offermann, R.Sextro, and L.Weber, "Characterization of
Particulate and Organic Emissions from Major Indoor Sources, Third International
Conference on Indoor Air Quality and Climate, Stockholm, Sweden, August 20-24, 1984.

F.J.Offermann, R.G.Sextro, W.J.Fisk, D.T.Grimsrud, W.W.Nazaroff, A.V.Nero, and
K.L.Revzan, "Control of Respirable Particles with Portable Air Cleaners," Atmospheric
Environment, Vol. 19, pp.1761-1771, 1985.

R.G.Sextro, F.J.Offermann, W.W.Nazaroff, A.V.Nero, K.L.Revzan, and J.Yater,
"Evaluation of Indoor Control Devices and Their Effects on Radon Progeny
Concentrations," Atmospheric Environment, 12, pp. 429-438, 1986.

W.J. Fisk, R.K.Spencer, F.J.Offermann, R.K.Spencer, B.Pedersen, R.Sextro, "Indoor Air
Quality Control Techniques," Noyes Data Corporation, Park Ridge, New Jersey, (1987).

F.J.Offermann, "Ventilation Effectiveness and ADPI Measurements of a Forced Air
Heating System," ASHRAE Transactions , Volume 94, Part 1, pp 694-704, 1988.

F.J.Offermann and D. Int-Hout "Ventilation Effectiveness Measurements of Three
Supply/Return Air Configurations," Environment International , Volume 15, pp 585-592
1989.

F.J. Offermann, S.A. Loiselle, M.C. Quinlan, and M.S. Rogers, "A Study of Diesel Fume
Entrainment in an Office Building," IAQ '89, The Human Equation: Health and
Comfort, pp 179-183, ASHRAE, Atlanta, GA, 1989.

R.G.Sextro and F.J.Offermann, "Reduction of Residential Indoor Particle and Radon
Progeny Concentrations with Ducted Air Cleaning Systems," submitted to Indoor Air,
1990.

L.A. Gundel, J.M. Daisey, and F.J. Offermann, "A Sampling and Analytical Method for
Gas Phase Polycyclic Aromatic Hydrocarbons", Proceedings of the 5th International
Conference on Indoor Air Quality and Climate, Indoor Air '90, July 29-August 1990.

A.T. Hodgson, J.M. Daisey, and F.J. Offermann "Development of an Indoor Sampling
and Analytical Method for Particulate Polycyclic Aromatic Hydrocarbons", Proceedings
of the 5th International Conference on Indoor Air Quality and Climate, Indoor Air '90,
July 29-August, 1990.

S.A.Loiselle, A.T.Hodgson, and F.J.Offermann, "Development of An Indoor Air Sampler
for Polycyclic Aromatic Compounds", Indoor Air , Vol 2, pp 191-210, 1991.

F.J.Offermann, S.A.Loiselle, A.T.Hodgson, L.A. Gundel, and J.M. Daisey, "A Pilot
Study to Measure Indoor Concentrations and Emission Rates of Polycyclic Aromatic
Compounds", Indoor Air , Vol 4, pp 497-512, 1991.




                                        7-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 17 of 94


F.J. Offermann, S. A. Loiselle, R.G. Sextro, "Performance Comparisons of Six Different
Air Cleaners Installed in a Residential Forced Air Ventilation System," IAQ'91, Healthy
Buildings, pp 342-350, ASHRAE, Atlanta, GA (1991).

F.J. Offermann, J. Daisey, A. Hodgson, L. Gundell, and S. Loiselle, "A Pilot Study to
Measurwe Indoor Concentrations and Emission Rates of Polycyclic Aromatic
Compounds", Indoor Air, Vol 4, pp 497-512 (1991).

F.J. Offermann, S. A. Loiselle, R.G. Sextro, "Performance of Air Cleaners Installed in a
Residential Forced Air System," ASHRAE Journal, pp 51-57, July, 1992.

F.J. Offermann and S. A. Loiselle, "Performance of an Air-Cleaning System in an
Archival Book Storage Facility," IAQ'92, ASHRAE, Atlanta, GA, 1992.

S.B. Hayward, K.S. Liu, L.E. Alevantis, K. Shah, S. Loiselle, F.J. Offermann, Y.L.
Chang, L. Webber, “Effectiveness of Ventilation and Other Controls in Reducing
Exposure to ETS in Office Buildings,” Indoor Air ’93, Helsinki, Finland, July 4-8, 1993.

F.J. Offermann, S. A. Loiselle, G. Ander, H. Lau, "Indoor Contaminant Emission Rates
Before and After a Building Bake-out," IAQ'93, Operating and Maintaining Buildings for
Health, Comfort, and Productivity, pp 157-163, ASHRAE, Atlanta, GA, 1993.

L.E. Alevantis, Hayward, S.B., Shah, S.B., Loiselle, S., and Offermann, F.J. "Tracer Gas
Techniques for Determination of the Effectiveness of Pollutant Removal From Local
Sources," IAQ '93, Operating and Maintaining Buildings for Health, Comfort, and
Productivity, pp 119-129, ASHRAE, Atlanta, GA, 1993.

L.E. Alevantis, Liu, L.E., Hayward, S.B., Offermann, F.J., Shah, S.B., Leiserson, K.
Tsao, E., and Huang, Y., "Effectiveness of Ventilation in 23 Designated Smoking Areas
in California Buildings," IAQ '94, Engineering Indoor Environments, pp 167-181,
ASHRAE, Atlanta, GA, 1994.

L.E. Alevantis, Offermann, F.J., Loiselle, S., and Macher, J.M., “Pressure and Ventilation
Requirements of Hospital Isolation Rooms for Tuberculosis (TB) Patients: Existing
Guidelines in the United States and a Method for Measuring Room Leakage”, Ventilation
and Indoor Air Quality in Hospitals, M. Maroni, editor, Kluwer Academic publishers,
Netherlands, 1996.

F.J. Offermann, M. A. Waz, A.T. Hodgson, and H.M. Ammann, "Chemical Emissions
from a Hospital Operating Room Air Filter," IAQ'96, Paths to Better Building
Environments, pp 95-99, ASHRAE, Atlanta, GA, 1996.

F.J. Offermann, "Professional Malpractice and the Sick Building Investigator," IAQ'96,
Paths to Better Building Environments, pp 132-136, ASHRAE, Atlanta, GA, 1996.

F.J. Offermann, “Standard Method of Measuring Air Change Effectiveness,” Indoor Air,
Vol 1, pp.206-211, 1999.



                                          8-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 18 of 94




F. J. Offermann, A. T. Hodgson, and J. P. Robertson, “Contaminant Emission Rates from
PVC Backed Carpet Tiles on Damp Concrete”, Healthy Buildings 2000, Espoo, Finland,
August 2000.

K.S. Liu, L.E. Alevantis, and F.J. Offermann, “A Survey of Environmental Tobacco
Smoke Controls in California Office Buildings”, Indoor Air, Vol 11, pp. 26-34, 2001.

F.J. Offermann, R. Colfer, P. Radzinski, and J. Robertson, “Exposure to Environmental
Tobacco Smoke in an Automobile”, Indoor Air 2002, Monterey, California, July 2002.

F. J. Offermann, J.P. Robertson, and T. Webster, “The Impact of Tracer Gas Mixing on
Airflow Rate Measurements in Large Commercial Fan Systems”, Indoor Air 2002,
Monterey, California, July 2002.

M. J. Mendell, T. Brennan, L. Hathon, J.D. Odom, F.J.Offermann, B.H. Turk, K.M.
Wallingford, R.C. Diamond, W.J. Fisk, “Causes and prevention of Symptom Complaints
in Office Buildings: Distilling the Experience of Indoor Environmental Investigators”,
Indoor Air 2005, Beijing, China, September 4-9, 2005.

F.J. Offermann, “Ventilation and IAQ in New Homes With and Without Mechanical
Outdoor Air Systems”, Healthy Buildings 2009, Syracuse, CA, September 14, 2009.

F.J. Offermann and A.T. Hodgson, “Emission Rates of Volatile Organic Compounds in
New Homes”, Indoor Air 2011, Austin, TX, June, 2011.

P. Jenkins, R. Johnson, T. Phillips, and F. Offermann, “Chemical Concentrations in New
California Homes and Garages”, Indoor Air 2011, Austin, TX, June, 2011.

W. J. Mills, B. J. Grigg, F. J. Offermann, B. E. Gustin, and N. E. Spingarm, “Toluene and
Methyl Ethyl Ketone Exposure from a Commercially Available Contact Adhesive”,
Journal of Occupational and Environmental Hygiene, 9:D95-D102 May, 2012.

F. J. Offermann, R. Maddalena, J. C. Offermann, B. C. Singer, and H, Wilhelm, “The
Impact of Ventilation on the Emission Rates of Volatile Organic Compounds in
Residences”, HB 2012, Brisbane, AU, July, 2012.

F. J. Offermann, A. T. Hodgson, P. L. Jenkins, R. D. Johnson, and T. J. Phillips,
“Attached Garages as a Source of Volatile Organic Compounds in New Homes”, HB
2012, Brisbane, CA, July, 2012.

R. Maddalena, N. Li, F. Offermann, and B. Singer, “Maximizing Information from
Residential Measurements of Volatile Organic Compounds”, HB 2012, Brisbane, AU,
July, 2012.

W. Chen, A. Persily, A. Hodgson, F. Offermann, D. Poppendieck, and K. Kumagai,
“Area-Specific Airflow Rates for Evaluating the Impacts of VOC emissions in U.S.


                                          9-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 19 of 94


Single-Family Homes”, Building and Environment, Vol. 71, 204-211, February, 2014.

F. J. Offermann, A. Eagan A. C. Offermann, and L. J. Radonovich, “Infectious Disease
Aerosol Exposures With and Without Surge Control Ventilation System Modifications”,
Indoor Air 2014, Hong Kong, July, 2014.

F. J. Offermann, A. Eagan A. C. Offermann, S. Subhash, S. Miller, and L. J. Radonovich,
“Potential airborne pathogen transmission in a hospital with and without surge control
ventilation system modifications. Building and Environment, Volume 106, Pages 175-
180.

F. J. Offermann, “Chemical Emissions from E-Cigarettes: Direct and Indirect Passive
Exposures”, Building and Environment, Vol. 93, Part 1, 101-105, November, 2015.

F. J. Offermann, “Formaldehyde Emission Rates From Lumber Liquidators Laminate
Flooring Manufactured in China”, Indoor Air 2016, Belgium, Ghent, July, 2016.

F. J. Offermann, “Formaldehyde and Acetaldehyde Emission Rates for E-Cigarettes”,
Indoor Air 2016, Belgium, Ghent, July, 2016.

F. J. Offermann, “Formaldehyde Emission Rates From Laminate Flooring”, ASHRAE
Journal, Atlanta, GA, March, 2017.

F. J. Offermann and A.T. Hodgson “Accuracy of Three Types of Formaldehyde Passive
Samplers”, Indoor Air 2018, Philadelphia, PA, July, 2018.

F. J. Offermann and M. Nicas “Use With Adequate Ventilation ?”, ASHRAE Journal,
Atlanta, GA, May, 2018.


OTHER REPORTS:

W.J.Fisk, P.G.Cleary, and F.J.Offermann, "Energy Saving Ventilation with Residential
Heat Exchangers," a Lawrence Berkeley Laboratory brochure distributed by the
Bonneville Power Administration, 1981.

F.J.Offermann, J.R.Girman, and C.D.Hollowell, "Midway House Tightening Project: A
Study of Indoor Air Quality," Lawrence Berkeley Laboratory, Berkeley, CA, Report
LBL-12777, 1981.

F.J.Offermann, J.B.Dickinson, W.J.Fisk, D.T.Grimsrud, C.D.Hollowell, D.L.Krinkle, and
G.D.Roseme, "Residential Air-Leakage and Indoor Air Quality in Rochester, New York,"
Lawrence Berkeley Laboratory, Berkeley, CA, Report LBL-13100, 1982.

F.J.Offermann, W.J.Fisk, B.Pedersen, and K.L.Revzan, Residential Air-to-Air Heat
Exchangers: A Study of the Ventilation Efficiencies of Wall- or Window- Mounted
Units," Lawrence Berkeley Laboratory, Berkeley, CA, Report LBL-14358, 1982.



                                        10-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 20 of 94




F.J.Offermann, W.J.Fisk, W.W.Nazaroff, and R.G.Sextro, "A Review of Portable Air
Cleaners for Controlling Indoor Concentrations of Particulates and Radon Progeny," An
interim report for the Bonneville Power Administration, 1983.

W.J.Fisk, K.M.Archer, R.E.Chant, D.Hekmat, F.J.Offermann, and B.S. Pedersen,
"Freezing in Residential Air-to-Air Heat Exchangers: An Experimental Study," Lawrence
Berkeley Laboratory, Berkeley, CA, Report LBL-16783, 1983.

R.G.Sextro, W.W.Nazaroff, F.J.Offermann, and K.L.Revzan, "Measurements of Indoor
Aerosol Properties and Their Effect on Radon Progeny," Proceedings of the American
Association of Aerosol Research Annual Meeting, April, 1983.

F.J.Offermann, R.G.Sextro, W.J.Fisk, W.W. Nazaroff, A.V.Nero, K.L.Revzan, and
J.Yater, "Control of Respirable Particles and Radon Progeny with Portable Air Cleaners,"
Lawrence Berkeley Laboratory, Berkeley, CA, Report LBL-16659, 1984.

W.J.Fisk, R.K.Spencer, D.T.Grimsrud, F.J.Offermann, B.Pedersen, and R.G.Sextro,
"Indoor Air Quality Control Techniques: A Critical Review," Lawrence Berkeley
Laboratory, Berkeley, CA, Report LBL-16493, 1984.

R.Otto, J.Girman, F.Offermann, and R.Sextro,"A New Method for the Collection and
Comparison of Respirable Particles in the Indoor Environment," Lawrence Berkeley
Laboratory, Berkeley, CA, Special Director Fund's Study, 1984.

A.T.Hodgson and F.J.Offermann, "Examination of a Sick Office Building," Lawrence
Berkeley Laboratory, Berkeley, CA, an informal field study, 1984.

F.J.Offermann, "Tracer Gas Measurements of Laboratory Fume Entrainment at a Semi-
Conductor Manufacturing Plant," an Indoor Environmental Engineering R&D Report,
1986.

F.J.Offermann, "Tracer Gas Measurements of Ventilation Rates in a Large Office
Building," an Indoor Environmental Engineering R&D Report, 1986.

F.J.Offermann, "Measurements of Volatile Organic Compounds in a New Large Office
Building with Adhesive Fastened Carpeting," an Indoor Environmental Engineering
R&D Report, 1986.

F.J.Offermann, "Designing and Operating Healthy Buildings", an Indoor Environmental
Engineering R&D Report, 1986.

F.J.Offermann, "Measurements and Mitigation of Indoor Spray-Applicated Pesticides",
an Indoor Environmental Engineering R&D Report, 1988.




                                         11-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 21 of 94


F.J.Offermann and S. Loiselle, "Measurements and Mitigation of Indoor Mold
Contamination in a Residence", an Indoor Environmental Engineering R&D Report,
1989.

F.J.Offermann and S. Loiselle, "Performance Measurements of an Air Cleaning System
in a Large Archival Library Storage Facility", an Indoor Environmental Engineering
R&D Report, 1989.

F.J. Offermann, J.M. Daisey, L.A. Gundel, and A.T. Hodgson, S. A. Loiselle, "Sampling,
Analysis, and Data Validation of Indoor Concentrations of Polycyclic Aromatic
Hydrocarbons", Final Report, Contract No. A732-106, California Air Resources Board,
March, 1990.


F.J. Offermann, J.O. Sateri, “Tracer Gas Measurements in Large Multi-Room Buildings”,
Indoor Air ’93, Helsinki, Finland, July 4-8, 1993.

F.J.Offermann, M. T. O’Flaherty, and M. A. Waz “Validation of ASHRAE 129 -
Standard Method of Measuring Air Change Effectiveness”, Final Report of ASHRAE
Research Project 891, December 8, 1997.

S.E. Guffey, F.J. Offermann et. al., “Proceedings of the Workshop on Ventilation
Engineering Controls for Environmental Tobacco smoke in the Hospitality Industry”,
U.S. Department of Labor Occupational Safety and Health Administration and ACGIH,
1998.

F.J. Offermann, R.J. Fiskum, D. Kosar, and D. Mudaari, “A Practical Guide to
Ventilation Practices & Systems for Existing Buildings”, Heating/Piping/Air
Conditioning Engineering supplement to April/May 1999 issue.

F.J. Offermann, P. Pasanen, “Workshop 18: Criteria for Cleaning of Air Handling
Systems”, Healthy Buildings 2000, Espoo, Finland, August 2000.

F.J. Offermann, Session Summaries:         Building Investigations, and Design &
Construction, Healthy Buildings 2000, Espoo, Finland, August 2000.

F.J. Offermann, “The IAQ Top 10”, Engineered Systems, November, 2008.

L. Kincaid and F.J. Offermann, “Unintended Consequences: Formaldehyde Exposures in
Green Homes, AIHA Synergist, February, 2010.

F.J. Offermann, “ IAQ in Air Tight Homes”, ASHRAE Journal, November, 2010.

F.J. Offermann, “The Hazards of E-Cigarettes”, ASHRAE Journal, June, 2014.


PRESENTATIONS :



                                        12-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 22 of 94




"Low-Infiltration Housing in Rochester, New York: A Study of Air Exchange Rates and
Indoor Air Quality," Presented at the International Symposium on Indoor Air Pollution,
Health and Energy Conservation, Amherst, MA, October 13-16,1981.

"Ventilation Efficiencies of Wall- or Window-Mounted Residential Air-to-Air Heat
Exchangers," Presented at the American Society of Heating, Refrigeration, and Air
Conditioning Engineers Summer Meeting, Washington, DC, June, 1983.

"Controlling Indoor Air Pollution from Tobacco Smoke: Models and Measurements,"
Presented at the Third International Conference on Indoor Air Quality and Climate,
Stockholm, Sweden, August 20-24, 1984.

"Indoor Air Pollution: An Emerging Environmental Problem", Presented to the
Association of Environmental Professionals, Bar Area/Coastal Region 1, Berkeley, CA,
May 29, 1986.

"Ventilation Measurement Techniques," Presented at the Workshop on Sampling and
Analytical Techniques, Georgia Institute of Technology, Atlanta, Georgia, September 26,
1986 and September 25, 1987.

"Buildings That Make You Sick: Indoor Air Pollution", Presented to the Sacramento
Association of Professional Energy Managers, Sacramento, CA, November 18, 1986.

"Ventilation Effectiveness and Indoor Air Quality", Presented to the American Society of
Heating, Refrigeration, and Air Conditioning Engineers Northern Nevada Chapter, Reno,
NV, February 18, 1987, Golden Gate Chapter, San Francisco, CA, October 1, 1987, and
the San Jose Chapter, San Jose, CA, June 9, 1987.

"Tracer Gas Techniques for Studying Ventilation," Presented at the Indoor Air Quality
Symposium, Georgia Tech Research Institute, Atlanta, GA, September 22-24, 1987.

"Indoor Air Quality Control: What Works, What Doesn't," Presented to the Sacramento
Association of Professional Energy Managers, Sacramento, CA, November 17, 1987.

"Ventilation Effectiveness and ADPI Measurements of a Forced Air Heating System,"
Presented at the American Society of Heating, Refrigeration, and Air Conditioning
Engineers Winter Meeting, Dallas, Texas, January 31, 1988.

"Indoor Air Quality, Ventilation, and Energy in Commercial Buildings", Presented at the
Building Owners &Managers Association of Sacramento, Sacramento, CA, July 21,
1988.

"Controlling Indoor Air Quality: The New ASHRAE Ventilation Standards and How to
Evaluate Indoor Air Quality", Presented at a conference "Improving Energy Efficiency
and Indoor Air Quality in Commercial Buildings," National Energy Management
Institute, Reno, Nevada, November 4, 1988.



                                         13-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 23 of 94




"A Study of Diesel Fume Entrainment Into an Office Building," Presented at Indoor Air
'89: The Human Equation: Health and Comfort, American Society of Heating,
Refrigeration, and Air Conditioning Engineers, San Diego, CA, April 17-20, 1989.

"Indoor Air Quality in Commercial Office Buildings," Presented at the Renewable
Energy Technologies Symposium and International Exposition, Santa Clara, CA June 20,
1989.

"Building Ventilation and Indoor Air Quality", Presented to the San Joaquin Chapter of
the American Society of Heating, Refrigeration, and Air Conditioning Engineers,
September 7, 1989.

"How to Meet New Ventilation Standards: Indoor Air Quality and Energy Efficiency," a
workshop presented by the Association of Energy Engineers; Chicago, IL, March 20-21,
1989; Atlanta, GA, May 25-26, 1989; San Francisco, CA, October 19-20, 1989; Orlando,
FL, December 11-12, 1989; Houston, TX, January 29-30, 1990; Washington D.C.,
February 26-27, 1990; Anchorage, Alaska, March 23, 1990; Las Vegas, NV, April 23-24,
1990; Atlantic City, NJ, September 27-28, 1991; Anaheim, CA, November 19-20, 1991;
Orlando, FL, February 28 - March 1, 1991; Washington, DC, March 20-21, 1991;
Chicago, IL, May 16-17, 1991; Lake Tahoe, NV, August 15-16, 1991; Atlantic City, NJ,
November 18-19, 1991; San Jose, CA, March 23-24, 1992.

"Indoor Air Quality," a seminar presented by the Anchorage, Alaska Chapter of the
American Society of Heating, Refrigeration, and Air Conditioning Engineers, March 23,
1990.

"Ventilation and Indoor Air Quality", Presented at the 1990 HVAC & Building Systems
Congress, Santa, Clara, CA, March 29, 1990.

"Ventilation Standards for Office Buildings", Presented to the South Bay Property
Managers Association, Santa Clara, May 9, 1990.

"Indoor Air Quality", Presented at the Responsive Energy Technologies Symposium &
International Exposition (RETSIE), Santa Clara, CA, June 20, 1990.

"Indoor Air Quality - Management and Control Strategies", Presented at the Association
of Energy Engineers, San Francisco Bay Area Chapter Meeting, Berkeley, CA,
September 25, 1990.

"Diagnosing Indoor Air Contaminant and Odor Problems", Presented at the ASHRAE
Annual Meeting, New York City, NY, January 23, 1991.

"Diagnosing and Treating the Sick Building Syndrome", Presented at the Energy 2001,
Oklahoma, OK, March 19, 1991.




                                        14-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 24 of 94


"Diagnosing and Mitigating Indoor Air Quality Problems" a workshop presented by the
Association of Energy Engineers, Chicago, IL, October 29-30, 1990; New York, NY,
January 24-25, 1991; Anaheim, April 25-26, 1991; Boston, MA, June 10-11, 1991;
Atlanta, GA, October 24-25, 1991; Chicago, IL, October 3-4, 1991; Las Vegas, NV,
December 16-17, 1991; Anaheim, CA, January 30-31, 1992; Atlanta, GA, March 5-6,
1992; Washington, DC, May 7-8, 1992; Chicago, IL, August 19-20, 1992; Las Vegas,
NV, October 1-2, 1992; New York City, NY, October 26-27, 1992, Las Vegas, NV,
March 18-19, 1993; Lake Tahoe, CA, July 14-15, 1994; Las Vegas, NV, April 3-4, 1995;
Lake Tahoe, CA, July 11-12, 1996; Miami, Fl, December 9-10, 1996.

"Sick Building Syndrome and the Ventilation Engineer", Presented to the San Jose
Engineers Club, May, 21, 1991.

"Duct Cleaning: Who Needs It ? How Is It Done ? What Are The Costs ?" What Are the
Risks ?, Moderator of Forum at the ASHRAE Annual Meeting, Indianapolis ID, June 23,
1991.

"Operating Healthy Buildings", Association of Plant Engineers, Oakland, CA, November
14, 1991.

"Duct Cleaning Perspectives", Moderator of Seminar at the ASHRAE Semi-Annual
Meeting, Indianapolis, IN, June 24, 1991.

"Duct Cleaning: The Role of the Environmental Hygienist," ASHRAE Annual Meeting,
Anaheim, CA, January 29, 1992.

"Emerging IAQ Issues", Fifth National Conference on Indoor Air Pollution, University of
Tulsa, Tulsa, OK, April 13-14, 1992.

"International Symposium on Room Air Convection and Ventilation Effectiveness",
Member of Scientific Advisory Board, University of Tokyo, July 22-24, 1992.

"Guidelines for Contaminant Control During Construction and Renovation Projects in
Office Buildings," Seminar paper at the ASHRAE Annual Meeting, Chicago, IL, January
26, 1993.

"Outside Air Economizers: IAQ Friend or Foe", Moderator of Forum at the ASHRAE
Annual Meeting, Chicago, IL, January 26, 1993.

"Orientation to Indoor Air Quality," an EPA two and one half day comprehensive indoor
air quality introductory workshop for public officials and building property managers;
Sacramento, September 28-30, 1992; San Francisco, February 23-24, 1993; Los Angeles,
March 16-18, 1993; Burbank, June 23, 1993; Hawaii, August 24-25, 1993; Las Vegas,
August 30, 1993; San Diego, September 13-14, 1993; Phoenix, October 18-19, 1993;
Reno, November 14-16, 1995; Fullerton, December 3-4, 1996; Fresno, May 13-14, 1997.




                                        15-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 25 of 94


"Building Air Quality: A Guide for Building Owners and Facility Managers," an EPA
one half day indoor air quality introductory workshop for building owners and facility
managers. Presented throughout Region IX 1993-1995.

“Techniques for Airborne Disease Control”, EPRI Healthcare Initiative Symposium; San
Francisco, CA; June 7, 1994.

“Diagnosing and Mitigating Indoor Air Quality Problems”, CIHC Conference; San
Francisco, September 29, 1994.

”Indoor Air Quality: Tools for Schools,” an EPA one day air quality management
workshop for school officials, teachers, and maintenance personnel; San Francisco,
October 18-20, 1994; Cerritos, December 5, 1996; Fresno, February 26, 1997; San Jose,
March 27, 1997; Riverside, March 5, 1997; San Diego, March 6, 1997; Fullerton,
November 13, 1997; Santa Rosa, February 1998; Cerritos, February 26, 1998; Santa
Rosa, March 2, 1998.

ASHRAE 62 Standard “Ventilation for Acceptable IAQ”, ASCR Convention; San
Francisco, CA, March 16, 1995.

“New Developments in Indoor Air Quality: Protocol for Diagnosing IAQ Problems”,
AIHA-NC; March 25, 1995.

 "Experimental Validation of ASHRAE SPC 129, Standard Method of Measuring Air
Change Effectiveness", 16th AIVC Conference, Palm Springs, USA, September 19-22,
1995.

“Diagnostic Protocols for Building IAQ Assessment”, American Society of Safety
Engineers Seminar: ‘Indoor Air Quality – The Next Door’; San Jose Chapter, September
27, 1995; Oakland Chapter, 9, 1997.

“Diagnostic Protocols for Building IAQ Assessment”, Local 39; Oakland, CA, October 3,
1995.

“Diagnostic Protocols for Solving IAQ Problems”, CSU-PPD Conference; October 24,
1995.

“Demonstrating Compliance with ASHRAE 62-1989 Ventilation Requirements”, AIHA;
October 25, 1995.

“IAQ Diagnostics: Hands on Assessment of Building Ventilation and Pollutant
Transport”, EPA Region IX; Phoenix, AZ, March 12, 1996; San Francisco, CA, April 9,
1996; Burbank, CA, April 12, 1996.

“Experimental Validation of ASHRAE 129P: Standard Method of Measuring Air Change
Effectiveness”, Room Vent ‘96 / International Symposium on Room Air Convection and
Ventilation Effectiveness"; Yokohama, Japan, July 16-19, 1996.



                                        16-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 26 of 94




“IAQ Diagnostic Methodologies and RFP Development”, CCEHSA 1996 Annual
Conference, Humboldt State University, Arcata, CA, August 2, 1996.

“The Practical Side of Indoor Air Quality Assessments”, California Industrial Hygiene
Conference ‘96, San Diego, CA, September 2, 1996.

“ASHRAE Standard 62: Improving Indoor Environments”, Pacific Gas and Electric
Energy Center, San Francisco, CA, October 29, 1996.

“Operating and Maintaining Healthy Buildings”, April 3-4, 1996, San Jose, CA; July 30,
1997, Monterey, CA.

“IAQ Primer”, Local 39, April 16, 1997; Amdahl Corporation, June 9, 1997; State
Compensation Insurance Fund’s Safety & Health Services Department, November 21,
1996.

“Tracer Gas Techniques for Measuring Building Air Flow Rates”, ASHRAE,
Philadelphia, PA, January 26, 1997.

“How to Diagnose and Mitigate Indoor Air Quality Problems”; Women in Waste; March
19, 1997.

“Environmental Engineer: What Is It?”, Monte Vista High School Career Day; April 10,
1997.

“Indoor Environment Controls: What’s Hot and What’s Not”, Shaklee Corporation; San
Francisco, CA, July 15, 1997.

“Measurement of Ventilation System Performance Parameters in the US EPA BASE
Study”, Healthy Buildings/IAQ’97, Washington, DC, September 29, 1997.

“Operations and Maintenance for Healthy and Comfortable Indoor Environments”,
PASMA; October 7, 1997.

“Designing for Healthy and Comfortable Indoor Environments”, Construction
Specification Institute, Santa Rosa, CA, November 6, 1997.

“Ventilation System Design for Good IAQ”, University of Tulsa 10th Annual Conference,
San Francisco, CA, February 25, 1998.

“The Building Shell”, Tools For Building Green Conference and Trade Show, Alameda
County Waste Management Authority and Recycling Board, Oakland, CA, February 28,
1998.

“Identifying Fungal Contamination Problems In Buildings”, The City of Oakland
Municipal Employees, Oakland, CA, March 26, 1998.


                                        17-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 27 of 94




“Managing Indoor Air Quality in Schools:        Staying Out of Trouble”, CASBO,
Sacramento, CA, April 20, 1998.

“Indoor Air Quality”, CSOOC Spring Conference, Visalia, CA, April 30, 1998.

“Particulate and Gas Phase Air Filtration”, ACGIH/OSHA, Ft. Mitchell, KY, June 1998.

“Building Air Quality Facts and Myths”, The City of Oakland / Alameda County Safety
Seminar, Oakland, CA, June 12, 1998.

“Building Engineering and Moisture”, Building Contamination Workshop, University of
California Berkeley, Continuing Education in Engineering and Environmental
Management, San Francisco, CA, October 21-22, 1999.

“Identifying and Mitigating Mold Contamination in Buildings”, Western Construction
Consultants Association, Oakland, CA, March 15, 2000; AIG Construction Defect
Seminar, Walnut Creek, CA, May 2, 2001; City of Oakland Public Works Agency,
Oakland, CA, July 24, 2001; Executive Council of Homeowners, Alamo, CA, August 3,
2001.

“Using the EPA BASE Study for IAQ Investigation / Communication”, Joint
Professional Symposium 2000, American Industrial Hygiene Association, Orange County
& Southern California Sections, Long Beach, October 19, 2000.

“Ventilation,” Indoor Air Quality: Risk Reduction in the 21st Century Symposium,
sponsored by the California Environmental Protection Agency/Air Resources Board,
Sacramento, CA, May 3-4, 2000.

“Workshop 18: Criteria for Cleaning of Air Handling Systems”, Healthy Buildings 2000,
Espoo, Finland, August 2000.

“Closing Session Summary: ‘Building Investigations’ and ‘Building Design &
Construction’, Healthy Buildings 2000, Espoo, Finland, August 2000.

“Managing Building Air Quality and Energy Efficiency, Meeting the Standard of Care”,
BOMA, MidAtlantic Environmental Hygiene Resource Center, Seattle, WA, May 23rd,
2000; San Antonio, TX, September 26-27, 2000.

“Diagnostics & Mitigation in Sick Buildings: When Good Buildings Go Bad,” University
of California Berkeley, September 18, 2001.

“Mold Contamination: Recognition and What To Do and Not Do”, Redwood Empire
Remodelers Association; Santa Rosa, CA, April 16, 2002.

“Investigative Tools of the IAQ Trade”, Healthy Indoor Environments 2002; Austin, TX;
April 22, 2002.



                                       18-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 28 of 94




“Finding Hidden Mold: Case Studies in IAQ Investigations”, AIHA Northern California
Professionals Symposium; Oakland, CA, May 8, 2002.

“Assessing and Mitigating Fungal Contamination in Buildings”, Cal/OSHA Training;
Oakland, CA, February 14, 2003 and West Covina, CA, February 20-21, 2003.

“Use of External Containments During Fungal Mitigation”, Healthy Indoor
Environments, Anaheim, CA, April 3, 2003 and ACGIH Mold Remediation Symposium
(Invited Speaker), Orlando, FL, November 3-5, 2003.

Building Operator Certification (BOC), 106-IAQ Training Workshops, Northwest Energy
Efficiency Council; Stockton, CA, December 3, 2003; San Francisco, CA, December 9,
2003; Irvine, CA, January 13, 2004; San Diego, January 14, 2004; Irwindale, CA,
January 27, 2004; Downey, CA, January 28, 2004; Santa Monica, CA, March 16, 2004;
Ontario, CA, March 17, 2004; Ontario, CA, November 9, 2004, San Diego, CA,
November 10, 2004; San Francisco, CA, November 17, 2004; San Jose, CA, November
18, 2004; Sacramento, CA, March 15, 2005.

“Mold Remediation: The National QUEST for Uniformity Symposium”, Invited
Speaker, Orlando, Florida, November 3-5, 2003.

“Mold and Moisture Control”, Indoor Air Quality workshop for The Collaborative for
High Performance Schools (CHPS), San Francisco, December 11, 2003.

“Advanced Perspectives In Mold Prevention & Control Symposium”, Invited Speaker,
Las Vegas, Nevada, November 7-9, 2004.

“Building Sciences: Understanding and Controlling Moisture in Buildings”, American
Industrial Hygiene Association, San Francisco, CA, February 14-16, 2005.

“Indoor Air Quality Diagnostics and Healthy Building Design”, University of California
Berkeley, Berkeley, CA, March 2, 2005.

“Improving IAQ = Reduced Tenant Complaints”, Northern California Facilities
Exposition, Santa Clara, CA, September 27, 2007.

“Defining Safe Building Air”, Criteria for Safe Air and Water in Buildings, ASHRAE
Winter Meeting, Chicago, IL, January 27, 2008.

“Update on USGBC LEED and Air Filtration”, Invited Speaker, NAFA 2008
Convention, San Francisco, CA, September 19, 2008.

“Ventilation and Indoor air Quality in New California Homes”, National Center of
Healthy Housing, October 20, 2008.




                                        19-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 29 of 94


“Indoor Air Quality in New Homes”, California Energy and Air Quality Conference,
October 29, 2008.

“Mechanical Outdoor air Ventilation Systems and IAQ in New Homes”, ACI Home
Performance Conference, Kansas City, MO, April 29, 2009.

“Ventilation and IAQ in New Homes with and without Mechanical Outdoor Air
Systems”, Healthy Buildings 2009, Syracuse, CA, September 14, 2009.

“Ten Ways to Improve Your Air Quality”, Northern California Facilities Exposition,
Santa Clara, CA, September 30, 2009.

“New Developments in Ventilation and Indoor Air Quality in Residential Buildings”,
Westcon meeting, Alameda, CA, March 17, 2010.

“Intermittent Residential Mechanical Outdoor Air Ventilation Systems and IAQ”,
ASHRAE SSPC 62.2 Meeting, Austin, TX, April 19, 2010.

“ASHRAE 62.2 Intermittent Residential Ventilation: What’s It Good For, Intermittently
Poor IAQ”, IAQVEC 2010, Syracuse, CA, April 21, 2010.

 “Measured IAQ in Homes”, ACI Home Performance Conference, Austin, TX, April 21,
2010.

“Respiration: IEQ and Ventilation”, AIHce 2010, How IH Can LEED in Green buildings,
Denver, CO, May 23, 2010.

“IAQ Considerations for Net Zero Energy Buildings (NZEB)”, Northern California
Facilities Exposition, Santa Clara, CA, September 22, 2010.

“Energy Conservation and Health in Buildings”, Berkeley High SchoolGreen Career
Week, Berkeley, CA, April 12, 2011.

“What Pollutants are Really There ?”, ACI Home Performance Conference, San
Francisco, CA, March 30, 2011.

“Energy Conservation and Health in Residences Workshop”, Indoor Air 2011, Austin,
TX, June 6, 2011.

“Assessing IAQ and Improving Health in Residences”, US EPA Weatherization Plus
Health, September 7, 2011.

“Ventilation: What a Long Strange Trip It’s Been”, Westcon, May 21, 2014.

“Chemical Emissions from E-Cigarettes: Direct and Indirect Passive Exposures”, Indoor
Air 2014, Hong Kong, July, 2014.




                                        20-21
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 30 of 94


“Infectious Disease Aerosol Exposures With and Without Surge Control Ventilation
System Modifications”, Indoor Air 2014, Hong Kong, July, 2014.

“Chemical Emissions from E-Cigarettes”, IMF Health and Welfare Fair, Washington,
DC, February 18, 2015.

“Chemical Emissions and Health Hazards Associated with E-Cigarettes”, Roswell Park
Cancer Institute, Buffalo, NY, August 15, 2014.

“Formaldehyde Indoor Concentrations, Material Emission Rates, and the CARB ATCM”,
Harris Martin’s Lumber Liquidators Flooring Litigation Conference, WQ Minneapolis
Hotel, May 27, 2015.

“Chemical Emissions from E-Cigarettes: Direct and Indirect Passive Exposure”, FDA
Public Workshop: Electronic Cigarettes and the Public Health, Hyattsville, MD June 2,
2015.

“Creating Healthy Homes, Schools, and Workplaces”, Chautauqua Institution,
Athenaeum Hotel, August 24, 2015.

“Diagnosing IAQ Problems and Designing Healthy Buildings”, University of California
Berkeley, Berkeley, CA, October 6, 2015.

“Diagnosing Ventilation and IAQ Problems in Commercial Buildings”, BEST Center
Annual Institute, Lawrence Berkeley National Laboratory, January 6, 2016.

“A Review of Studies of Ventilation and Indoor Air Quality in New Homes and Impacts
of Environmental Factors on Formaldehyde Emission Rates From Composite Wood
Products”, AIHce2016, May, 21-26, 2016.

“Admissibility of Scientific Testimony”, Science in the Court, Proposition 65
Clearinghouse Annual Conference, Oakland, CA, September 15, 2016.

“Indoor Air Quality and Ventilation”, ASHRAE Redwood Empire, Napa, CA, December
1, 2016.

“Energy Conservation and Health in Buildings”, Berkeley High School Green Career
Week, Berkeley, CA, March 8, 2017.

F. J. Offermann and M. Nicas “What Does ‘Use With Adequate Ventilation’ Mean ?”,
Indoor Air 2018, Philadelphia, PA, July, 2018.




                                       21-21
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 31 of 94




                 EXHIBIT B
             Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 32 of 94



                                                                         Date:                           23-Oct-17
                                                                         Report No.                       17-618
                                                                                  MODIFIED CADR CHAMBER TEST

           2820 S. English Station Rd.                                                TEST REPORT SUMMARY
           Louisville, Ky 40299
                                                                            Chamber Smoke Concentration Decay Test
           Tel: (502) 357-0132
           Fax: (502) 267-8379
                                                                               MERV 13 vs. MERV 8 w/GPS Device

FILTER DESCRIPTION
           Manufacturer                    Generic MERV 13, MERV 8
           Filter Model                            1" Pleated
           Test requested by:                   Charlie Waddell
                                         Global Plasma Solutions (GPS)
           Nom. Dims. (H x W x D), in.           24" x 24" x 1"
           Rated Airflow, cfm                         1200


GPS Device Mfr. information:
          Global Plasma Solutions
          10 Mall Terrace, Building C
          Savannah, GA 31406
          Phone (912) 356-0155




Approval
           Kevin Singer, PE

                                                                                           Page 1 of 2
                 Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 33 of 94


                                                                                           Date:                                23-Oct-17
                                                                                           Report No.                            17-618

                                                                                                         MODIFIED CADR CHAMBER TEST

                                                                                                            TEST REPORT SUMMARY
               2820 S. English Station Rd.
               Louisville, Ky 40299
                                                                                                   Chamber Smoke Concentration Decay Test
               Tel: (502) 357-0132
               Fax: (502) 267-8379                                                                      MERV 13 vs. MERV 8 w/GPS Device


Test Description
             1 Comparative tests were conducted to compare the performance of a 1" MERV 13 Panel filter to that of
               a 1" MERV 8 Panel Filter with GPS Technology in cleaning a 1,000 FT3 room of cigarette smoke with a
               beginning concentration of approximately 3,000 particles per cm3.
             2 It was determined that the 1" MERV 13 Panel filter reduced particle count from 2,730,958 to 808 particles
               in a timeframe of 34 minutes.
             3 It was determined that the 1" MERV 8 Panel filter with GPS Technology reduced particle count from
               3,645,943 to 745 particles in a timeframe of 16 hours.
             4 It was determined that the 1" MERV 8 Panel filter with GPS Technology reduced particle count from
               2,753,181 to 745 particles in a timeframe of 15 hours - 40 minutes in comparison to the
               MERV 13 at 34 minutes.

Test Results

MERV 13 Filter
Elapsed                                                                                    Microns                 # total            #/cm3
Time, Min.            0.30         0.40         0.55      0.70        1.00          1.30             1.60    2.20 Particles        Concentration
         4        1805492       738537       144867     40941          865           153               96       3 2730958              2730
        34             636          101           25        23           8             5                2       5   808                0.81


MERV 8 Filter with GPS Technology
Elapsed                                                                                    Microns                 # total            #/cm3
Time, Min.            0.30        0.40          0.55      0.70         1.00         1.30             1.60    2.20 Particles        Concentration
          5       1958081     1222632        332433    129698         2610           341              136       6 3645943              3645
        19        1876059      736434        117644     22892           116           11               20       5 2753181              2753
   16 hours            619          90            12        17            2            1                2       2   745                0.74




Approval
               Kevin Singer, PE

                                                                                                                  Page 2 of 2
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 34 of 94




                                              STUDY REPORT

                                                STUDY TITLE

                Evaluation of Antimicrobial Activity of a Cold Plasma Generator

                                        Virus: Feline Calicivirus

                                           PRODUCT IDENTITY

                                 GPS-2400-1 Cold Plasma Generator

                                                   AUTHOR

                                             Mary J. Miller, M.T.
                                              Senior Virologist

                                      STUDY COMPLETION DATE

                                                 May 28,2013

                                     PERFORMING LABORATORY

                                             ATS Labs
                                1285 Corporate Center Drive, Suite 110
                                         Eagan, MN 55121

                                                  SPONSOR

                                          Global Plasma Solutions
                                              10 Mall Terrace
                                                 Building C
                                           Savannah,GA 31406

                                            PROJECT NUMBER

                                                    A14991


                                                  Page 1 of 9




   1285 Corporate Center Drive, Suite 110 • Eagan, MN 55121 • 877.287.8378 • Fax: 651.379.5549 • www.ats-Iabs.com
     Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 35 of 94
Project No. A14991                                             Global Plasma Solutions
TRF Number: GPS01042913.FCAL                                                 Page 2of9




                                                     STUDY REPORT


GENERAL STUDY INFORMATION

Study Title:                         Evaluation of Antimicrobial Activity of a Cold Plasma Generator

Project Number:                      A14991

TRF Number:                          GPS01042913.FCAL


TEST SUBSTANCE IDENTITY

Test Substance Name:                 GPS-2400-1 Cold Plasma Generator


STUDY DATES

Date Sample Received:                May 9,2013
Study Initiation Date:               May 9,2013
Experimental Start Date:             May 10, 2013
Experimental End Date:               May 17, 2013
Study Completion Date:               May 28,2013


TEST PARAMETERS

Product Preparation:                 The middle support bracket was attached to the bar
                                     containing one GPS-2400-1 Cold Plasma Generator at each
                                     end of the bar. The generators were placed, with the carbon
                                     fiber brushes pointing down, in the back of a hood with the
                                     hood sash closed .
Virus:                               Feline Calicivirus, ATCC VR-782, Strain F-9
Exposure Time:                       30 minutes
Exposure Temperature:                Room temperature (22.0°C)
Organic Soil Load:                   1% fetal bovine serum
Test Medium:                         Minimum Essential Medium (MEM) supplemented with 5%
                                     heat-inactivated fetal bovine serum, 100 units/mL penicillin,
                                     10 ~g/mL gentamicin, and 2.5 ~g/mL amphotericin B
Indicator Cell Cultures:             Feline kidney (CRFK) cells




          1285 Corporate Center Drive, Suite 110 • Eagan, MN 55121 • 877.287.8378 • Fax: 65\.379.5549 • www.ats-Iabs.com
     Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 36 of 94
Project No. A14991
TRF Number: GPS01042913.FCAL
                                                               Global Plasma Solutions
                                                                             Page 3 of 9
                                                                                                  .  ... LABS
                                                                                               ATS ...•...      '.~.'.;.'   ~.




EXPERIMENTAL DESIGN

Preparation of Virus Films
Films of virus were prepared by spreading 200 IJL of virus inoculum uniformly over the
bottom of four 100 X 15 mm sterile glass petri dishes (without touching the sides of the
petri dish). The virus films were air-dried at 20.0°C in a relative humidity of 50% until
visibly dry (20 minutes).

Input Virus Control (TABLE 1)
On the day of testing, the stock virus utilized in the assay was titered by 10-fold serial
dilution and assayed for infectivity to determine the starting titer of the virus. The results
of this control are for informational purposes only.

Treatment of Virus Films with the Test Substance (TABLE 2)
For each of the two replicates, the bar containing one GPS-2400-1 Cold Plasma
Generator at each end of the bar was placed in the back of the hood. For each replicate,
one GPS-2400-1 Cold Plasma Generator was placed directly over the top of one of the
two carriers (petri dishes) containing the dried virus films and the generator was plugged
in. (Only one carrier was placed under each GPS-2400-1 Cold Plasma Generator.) The
carbon fiber brushes on the GPS-2400-1 Cold Plasma Generators were pointing
downward toward the carriers at a distance of approximately 1 inch from the carriers.
The carriers were held open under the GPS-2400-1 Cold Plasma Generator at room
temperature (22.0°C) for the 30 minute exposure time. The sash on the hood was
closed for the exposure and the green light, between the brushes of each GPS-2400-1
Cold Plasma Generator, was illuminated. At the end of the exposure time, a 2.00 mL
aliquot of test medium was added to each of the two carriers and the carriers were
individually scraped with a cell scraper to resuspend the contents of the carrier. The
contents of each carrier were immediately passed through an individual Sephadex
column utilizing the syringe plunger in order to detoxify the mixture. Each filtrate (10- 1
dilution) was then titered by 10-fold serial dilution and assayed for infectivity and/or
cytotoxicity.

Dried Virus Control (TABLE 1)
Two virus control films were run in parallel to the test virus but a 2.00 mL aliquot of test
medium was added in lieu of exposure to the GPS-2400-1 Cold Plasma Generator. The
virus control films were held covered for the 30 minute exposure time at room
temperature (22.0°C). Just prior to the end of each exposure time, the virus films were
individually scraped to resuspend the contents and at the end of the exposure time the
mixtures were immediately passed through individual Sephadex columns utilizing the
syringe plungers. The filtrates (10- 1 dilution) were then titered by 10-fold serial dilution
and assayed for infectivity.




          1285 Corporate Center Drive, Suite 110 • Eagan, MN 55121 • 877.287.8378 • Fax: 651.379.5549 • www.ats-Iabs.com
     Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 37 of 94
Project No. A14991                                             Global Plasma Solutions
TRF Number: GPS01042913.FCAL                                                  Page 4 of 9




Cytotoxicity Control (TABLE 3)
A cytotoxicity control was performed for the GPS-2400-1 Cold Plasma Generator in
parallel to the test, however test medium containing the Sponsor requested organic soil
load was dried on a 100 X 15 mm sterile glass petri dish in lieu of virus. The petri dish
with the dried test medium film was held open under the GPS-2400-1 Cold Plasma
Generator at room temperature (22 .0°C) for 60 minutes. At the end of the exposure
time, a 2.00 mL aliquot of test medium was added to the petri dish and the dish was
scraped with a cell scraper to resuspend the contents. The contents of the petri dish
were immediately passed through a Sephadex column utilizing the syringe plunger in
order to detoxify the mixture. The filtrate (10- 1 dilution) was then titered by 10-fold serial
dilution and assayed for cytotoxicity. Cytotoxicity of the CRFK cell cultures was scored at
the same time as the virus-test substance and virus control cultures.

Neutralization Control (TABLE 3)
A neutralization control was performed by inoculating a 100 j../L aliquot of the 10-1 to 10-3
dilutions of the cytotoxicity control dilutions into the indicator cell cultures in
quadruplicate. A 100 j../L aliquot of low titer stock virus was inoculated into each cell
culture well and the indicator cell cultures were incubated along with the test and virus
control plates.    Dilutions that showed virucidal activity were not considered in
determining reduction of the virus by the test substance.

Infectivity Assays
The CRFK cell line, which exhibits cytopathic effect (CPE) in the presence of Feline
Calicivirus, was used as the indicator cell line in the infectivity assays. Cells in multiwell
culture dishes were inoculated in quadruplicate with 100 IJL of the dilutions prepared
from test and control groups. The input virus control was inoculated in duplicate.
Uninfected indicator cell cultures (cell controls) were inoculated with test medium alone.
Cultures are incubated at 31-35°C in a humidified atmosphere of 5-7% CO2 in sterile
disposable cell culture labware. The cultures were scored periodically for seven days for
the absence or presence of CPE, cytotoxicity and for viability.

Calculations
The average titer (TCID 5o ) was calculated for the test and dried virus control replicates.
The average percent and log reductions in viral titer achieved by the GPS-2400-1 Cold
Plasma Generator were calculated using the average titer (TCID 5o ) of the dried virus
control.




Per Sponsor's direction, the study was not required to be conducted under US EPA 40
CFR Part 160 or US FDA 21 CFR Part 58.




          1285 Corporate Center Drive, Suite 110 • Eagan, MN 55121 • 877.287.8378 • Fax: 651.379.5549 • www.ats·labs .com
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 38 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 39 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 40 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 41 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 42 of 94
  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 43 of 94

EMSL Analytical, Inc.                                         Global Plasma Solutions
                                                                          371106420




                                       FINAL REPORT
                                  Efficacy of a Bipolar Ionization System

                                             ORDER Number
                                               371208933



                                            PREPARED FOR:

                                      Global Plasma Solutions
                                   10 Mall Terrace, Building C
                                       Savannah, GA 31406




                                                             Jason Dobranic, Ph.D.
                                                             EMSL Analytical, Inc.
                                                 200 Rt. 130 N, Cinnaminson, NJ 08077
                    200 Rt.
                 Phone:     130858-4800
                        (856)   N, Cinnaminson, NJ 08077 Web: http://www.emsl.com
                                        Fax: (856)786-0262                        -1-
                   Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 44 of 94

EMSL Analytical, Inc.                                             Global Plasma Solutions
                                                                              371106420

                             Certificate of Analysis

Client: Global Plasma Solutions

Contact: Charles Waddell
Project: Bipolar Ionization System


Product : GPS-IBAR-36
EMSL NO: 371208933

Sample received: 6/11/2011
Start date: 6/18/2011
Report date: 6/26/2011
Challenge Bacteria: Clostridium difficile ATCC 70057


Experimental Summary: The testing procedure was designed after
discussions between EMSL Analytical, the testing company, and the client,
Global Plasma Solutions. The testing was conducted on the GPS-IBAR-36 for its
ability to disinfect (kill) bacteria on a solid surface. The testing was conducted in
our Cinnaminson Microbiology Laboratory.

Procedure:
Bacteria
Clostridium difficile (C. difficile) was innoculated on Tryptic Soy agar + 5% sheep
blood (TSAB) and incubated at 35°C for 48 h under anaerobic conditions. A
single isolated colony was then taken and innoculated into Reinforced
Clostridium Medium (RCM) and incubated at 35°C for 24 h under anaerobic
conditions. This solution was then washed three times with Phosphate buffer at
3,000 x g for 10 min. This solution was then used to inoculate the test carrier.

Inoculation of the Test Carrier
Two sterile Petri dishes were labeled as follows: Control and 30 minutes.
Two carriers were then placed into each respective Petri dish. 100μL of
the bacterial solution was then placed into the middle of the carrier and spread
evenly. This was repeated in triplicate for each time point and the control(a total
of 6 slides). The Petri dish containing the inoculated carriers was then allowed
to dry for 4 hours in a biological hood.

Efficacy Testing
The GPS-IBAR-36, a bipolar ionization system, was first set up facing down with
5 cm of clearance from the surface. The test carriers in their respective Petri
dishes were then placed under the GPS-IBAR-36 and system was turned on.

                        200 Rt. 130 N, Cinnaminson, NJ 08077                          -2-
                       Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 45 of 94

EMSL Analytical, Inc.                                                 Global Plasma Solutions
                                                                                  371106420

The control was not exposed to the ionizer and instead placed directly into 10 mL
of PBS. After 30 minutes the 30 min Petri dish was removed and the three
carriers placed into 10 mL of PBS.
Serial dilutions were then created for each carrier by taking 1mL out and placing it
into 9 mL of PBS. For each dilution 100μL was plated onto a TSAB plate.
The inoculated plates were then incubated in anaerobic conditions at 37°C for 48 –
72 h. The colonies were counted and recorded.



Experimental Results:

Table 1: Reduction of C. difficile
    C. difficile Control             C. difficile Test
 Time        Avg
                      Log10         LR     %Reduction
 (min)       CFU
                  4
Control 1.07x10        4.03
  30      1.40x103     3.15        0.88       86.87%
Log Reduction and %Reduction compares initial CFU and specified CFU
A negative LR or %Reduction is the result of an increase in cells.




Conclusions/Observations:
The efficacy of the GPS-IBAR-36, a bipolar ionization system, to disinfect a solid
surface against C. difficile was tested. It was observed that the Log Reduction
was 0.88 for 30 min, refer to Table 1.
In conclusion, the GPS-IBAR-36 demonstrated the ability to disinfect C. difficile
on a solid surface with an observed percent reduction of 86.87% in 30 minutes.
                                             .




                        _________________________________
                                Jason Dobranic, Ph.D.
                           National Director of Microbiology



                         200 Rt. 130 N, Cinnaminson, NJ 08077                             -3-
                        Phone: (856) 858-4800 Fax: (856)786-0262
  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 46 of 94

EMSL Analytical, Inc.                                         Global Plasma Solutions
                                                                          371106420




                                       FINAL REPORT
                                  Efficacy of a Bipolar Ionization System

                                             ORDER Number
                                               371106420



                                            PREPARED FOR:

                                       Global Plasma Solutions
                                       714 Mall Blvd., Suite 3
                                        Savannah, GA 31406




                                                             EMSL Analytical, Inc.
                                                 200 Rt. 130 N, Cinnaminson, NJ 08077
                   200  Rt. 130 N, Cinnaminson, NJ 08077 Web: http://www.emsl.com
                 Phone: (856) 858-4800 Fax: (856)786-0262
                                                                                  -1-
                   Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 47 of 94

EMSL Analytical, Inc.                                            Global Plasma Solutions
                                                                             371106420

                              Certificate of Analysis


Client: Global Plasma Solutions

Contact: Charles Waddell
Project: Bipolar Ionization System


Product : GPS-IBAR-36
EMSL NO: 371106420

Sample received: 5/25/2011
Start date: 6/7/2011
Report date: 7/21/2011
Challenge Bacteria: Escherichia coli ATCC 8739


Experimental Summary:
The testing procedure was designed after discussions between EMSL Analytical,
the testing company, and the client, Global Plasma Solutions. The testing was
conducted on the GPS-IBAR-36 for its ability to disinfect (kill) bacteria in the air.
The testing was conducted in our Cinnaminson Microbiology Laboratory.

Procedure:

Bacteria
Escherichia coli (E. coli) was innoculated on Tryptic Soy agar (TSA) and
incubated at 35°C for 24 h. A single isolated colony was then taken and
innoculated into Tryptic Soy broth (TSB) and incubated at 35°C for 24 h. This
solution was then washed three times with Phosphate buffer at 3,000 x g for 20
min. A one to ten dilution was then made by removing 1 mL of innoculated TSB
and placing it into 9 mL of Phosphate buffer. One milliliter of this dilution was
then placed into the base of the nebulizer and mixed with 99 mL of Phosphate
buffer to create an additional 1:100 dilution.

Environmental Chamber
The environmental chamber was set-up as per the instructions included. One
computer fan was placed in the center of the chamber to provide air movement
and the two ionizers were placed on either side about 1 inch off the ground.
Before testing began the entire chamber was disinfected with a disinfectant
solution (5% Hydrogen peroxide with accompanying silver ionic solution), as well
as cleaning the fans and ionizers with alcohol wipes. Additionally, between all
testing the disinfectant solution was sprayed throughout the chamber and
allowed to air out with the fans running for at least 2 hr.



                      200 Rt. 130 N, Cinnaminson, NJ 08077                           -2-
                      Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 48 of 94

EMSL Analytical, Inc.                                                    Global Plasma Solutions
                                                                                     371106420

Inoculation of the Test Chamber
The nebulizer was connected to an air compressor with ¼ inch plastic tubing and
to the environmental test chamber through one of the testing openings created.
The fan was turned on to create an air flow in the chamber but the ionizers were
not turned on until after the initial sampling. Once testing was ready to begin 60
psi of compressed air was pumped through the nebulizer, creating the release of
10.8 mL/h of aerosolized solution. This was run for 28 min allowing for a total of
5 mL of solution being aerosolized into the test chamber.

Organism Collection
Immediately, following inoculation of the test chamber an initial collection of the
bacteria was taken without the use of the bipolar ionizer. The bacteria were
collected with an Anderson impactor at the sample time points 1 min (75 L), 5
min (100 L), 15 min (100 L), 30 min (150 L) and 60 min (200 L) in order to
determine the natural rate of decay for E. coli. This data was then compared to
the data collected when the ionizer was run to create a corrected Log Reduction.
The test run was then completed identically the same with the exception that the
bipolar ionizer was turned on. Bacteria were collected using TSAB plates and
incubated at 35°C for 24 h. Afterwards, colonies were counted and statistics
were performed on the data. All samples were completed in triplicate.




Experimental Results:

Table 1: Reduction of E. coli
       E. coli Control                                      E. coli Test
 Time
           CFU/m3 Log10              CFU/m3       Log10 Corrected LR              %Reduction
 (min)
   1       6.50x103    3.81          5.65x103      3.75           0.06                13.03
                   3
   5       6.27x10     3.80          4.55x102      2.66           1.08               91.65%
  15       4.25x103    3.63          1.17x101      1.07           2.50               99.68%
                   3
  30       1.47x10     3.17          5.83x10       0.77           2.34               99.54%
  60       7.46x102    2.87           5.0x10       0.77           2.11               99.23%
Corrected LR = Log Reduction that has been compared to natural rate of decay for E. coli
Log Reduction and %Reduction compares initial CFU and specified CFU
A negative LR or %Reduction is the result of an increase in cells




                         200 Rt. 130 N, Cinnaminson, NJ 08077                                -3-
                         Phone: (856) 858-4800 Fax: (856)786-0262
                Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 49 of 94

             EMSL Analytical, Inc.                                                         Global Plasma Solutions
                                                                                                       371106420




             Figure 1.1: Reduction of E. coli
  4.00




  3.50



  3.00




  2.50


Log10
  2.00                                                                  y = -0.044x + 2.7646
                                                                             R2 = 0.6003
                                                                              D = 22.72
  1.50




  1.00




  0.50




  0.00
         0               10             20            30                40            50           60                70
                                                           Time (min)

             D value = amount of time it takes for E. coli to be reduced by 1 log




                                        200 Rt. 130 N, Cinnaminson, NJ 08077                                   -4-
                                        Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 50 of 94

EMSL Analytical, Inc.                                            Global Plasma Solutions
                                                                             371106420

Conclusions/Observations:
The efficacy of the GPS-IBAR-36, a bipolar ionization system, to disinfect the air
of E. coli was analyzed. After correcting for the natural rate of decay it was
observed that there was a 2.34 log reduction after 30 min exposure and a 2.11
log reduction after 60 min exposure (Table 1). Furthermore, a D-value was
calculated using the reciprocal of the slopes in Figure 1 and a linear regression
was computed from log D-value versus time giving us a D-value of 22.72 min. In
laymen terms with the use of the bipolar ionization device an expected 90%
reduction (1 log) of E. coli will occur every 24 min, until a maximum reduction is
achieved.
In conclusion, the GPS-IBAR-36 demonstrated the ability to disinfect E. coli from
the air with a 99.54% reduction after 30 min exposure and a 99.23% reduction
after 60 min exposure. Furthermore, these results demonstrate that the bipolar
ionization system tested does not require direct line of sight to produce kill rates
like ultraviolet light. The bipolar ionization system’s kill rates are indicative of
those in the entire space.




                      200 Rt. 130 N, Cinnaminson, NJ 08077                           -5-
                      Phone: (856) 858-4800 Fax: (856)786-0262
  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 51 of 94

EMSL Analytical, Inc.                                        Global Plasma Solutions
                                                                         371106420




                                       FINAL REPORT
                                    Efficacy of a Cold Plasma System

                                             ORDER Number
                                               371106420



                                            PREPARED FOR:

                                       Global Plasma Solutions
                                       714 Mall Blvd., Suite 3
                                        Savannah, GA 31406




                                                             EMSL Analytical, Inc.
                                                200 Rt. 130 N, Cinnaminson, NJ 08077
                 Phone: (856) 858-4800 Fax: (856)786-0262 Web: http://www.emsl.com
                   200 Rt. 130 N, Cinnaminson, NJ 08077                          -1-
                   Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 52 of 94

EMSL Analytical, Inc.                                             Global Plasma Solutions
                                                                              371106420

                             Certificate of Analysis

Client: Global Plasma Solutions

Contact: Joe Christiansen
Project: Cold Plasma - Needlepoint Bipolar Ionization System


Product : GPS-IBAR-36
EMSL NO: 371106420

Sample received: 5/25/2011
Start date: 6/2/2011
Report date: 6/13/2011
Challenge Bacteria: Methicillin Resistant Staphylococcus aureus (MRSA) ATCC 33591


Experimental Summary: The testing procedure was designed after
discussions between EMSL Analytical, the testing company, and the client,
Global Plasma Solutions. The testing was conducted on the GPS-IBAR-36 for its
ability to disinfect (kill) bacteria in the air. The testing was conducted in our
Cinnaminson Microbiology Laboratory.

Procedure:
Bacteria
Methicillin Resistant S. aureus (MRSA) was innoculated on Tryptic Soy agar
(TSA) and incubated at 35°C for 24 h. A single isolated colony was then taken
and innoculated into Tryptic Soy broth (TSB) and incubated at 35°C for 24 h.
This solution was then washed three times with Phosphate buffer at 3,000 ug for
20 min. A one to ten dilution was then made by removing 1 mL of innoculated
TSB and placing it into 9 mL of Phosphate buffer. One milliliter of this dilution
was then placed into the base of the nebulizer and mixed with 99 mL of
Phosphate buffer to create an additional 1:100 dilution.

Environmental Chamber
The environmental chamber was set-up as per the instructions included. One
computer fan was placed in the center of the chamber to provide air movement
and the two ionizers were placed on either side about 1 inch off the ground.
Before testing began the entire chamber was disinfected with a disinfectant
solution (5% Hydrogen peroxide with accompanying silver ionic solution), as well
as cleaning the fans and ionizers with alcohol wipes. Additionally, between all
testing the disinfectant solution was sprayed throughout the chamber and
allowed to air out with the fans running for at least 2 hr.


                       200 Rt. 130 N, Cinnaminson, NJ 08077                           -2-
                       Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 53 of 94

EMSL Analytical, Inc.                                                 Global Plasma Solutions
                                                                                  371106420

Inoculation of the Test Chamber
The nebulizer was connected to an air compressor with ¼ inch plastic tubing and
to the environmental test chamber through one of the testing openings created.
The fan was turned on to create an air flow in the chamber but the ionizers were
not turned on until after the initial sampling. Once testing was ready to begin 60
psi of compressed air was pumped through the nebulizer, creating the release of
10.8 mL/h of aerosolized solution. This was run for 28 min allowing for a total of
5 mL of solution being aerosolized into the test chamber.

Organism Collection
Immediately, following inoculation of the test chamber an initial collection of the
bacteria was taken without the use of the bipolar ionizer. The bacteria were
collected with an Anderson impactor at the sample time points 1 min (50 L),
5 min (75 L), 15 min (100 L) and 30 min (150 L) in order to determine the
natural rate of decay for MRSA. This data was then compared to the
data collected when the ionizer was run to create a corrected Log Reduction.
The test run was then completed identically the same with the exception that the
cold plasma generator was turned on. Bacteria were collected using TSA plates
and incubated at 35°C for 24 h. Afterwards, colonies were counted and statistics
were performed on the data. All samples were completed in triplicate.




Experimental Results:

Table 1: Reduction of MRSA
       MRSA Control                                      MRSA Test
 Time
          CFU/m3 Log10              CFU/m   3
                                                Log10 Corrected LR             %Reduction
 (min)
   1      1.96x108    8.29         1.05x108      8.02          0.00                  0
                  8
   5      1.97x10     8.29         8.28x107      7.92          0.10               21.37%
  15      6.11x107    7.79         2.07x107      7.32          0.20               36.88%
                  7
  30      3.72x10     7.57         7.50x105      5.88          1.43               96.24%

Corrected LR = Log Reduction that has been compared to natural rate of decay for MRSA
Log Reduction and %Reduction compares initial CFU and specified CFU




                        200 Rt. 130 N, Cinnaminson, NJ 08077                              -3-
                        Phone: (856) 858-4800 Fax: (856)786-0262
                 Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 54 of 94

               EMSL Analytical, Inc.                                         Global Plasma Solutions
                                                                                         371106420




               Figure 1: Reduction of MRSA over time when exposed to the GPS-IBAR-36
        9.00



        8.50



        8.00
                                                                      y = -0.3664x + 8.8523
                                                                             2
                                                                           R = 0.9047

        7.50
Log10




                                                                                                       MRSA control
        7.00
                                                                                                       MRSA Test


        6.50
                                           y = -0.6934x + 9.0208
                                                  2
                                                 R = 0.9135
                                                  D = 24.5
        6.00



        5.50



        5.00
                     0                              15
                                               Time (min)




                                  200 Rt. 130 N, Cinnaminson, NJ 08077                           -4-
                                  Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 55 of 94

EMSL Analytical, Inc.                                             Global Plasma Solutions
                                                                              371106420



Conclusions/Observations:

The efficacy of the GPS-IBAR-36, a bipolar ionization (cold plasma) system, to
disinfect the air of MRSA was analyzed. After correcting for the natural rate of
decay it was observed that there was a 1.43 log reduction after 30 min exposure
(Table 1). Furthermore, a D-value was calculated using the reciprocal of the
slopes in Figure 1 and a linear regression was computed from log D-value versus
time giving us a D-value of 24 min.

An expected 90% reduction (1 log) of MRSA will occur every 24 min.

In conclusion, the GPS-IBAR-36 demonstrated the ability to disinfect MRSA from
the air with a 96.24% reduction after 30 min exposure. Furthermore, these results
demonstrate that the bipolar ionization system tested does not require direct line of sight
to produce kill rates like ultraviolet light. The bipolar ionization system's kill rates are
indicative of those in the entire space.




                       200 Rt. 130 N, Cinnaminson, NJ 08077                           -5-
                       Phone: (856) 858-4800 Fax: (856)786-0262
  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 56 of 94

EMSL Analytical, Inc.                                         Global Plasma Solutions
                                                                          371106420




                                       FINAL REPORT
                                  Efficacy of a Bipolar Ionization System

                                             ORDER Number
                                               371106420



                                            PREPARED FOR:

                                       Global Plasma Solutions
                                       714 Mall Blvd., Suite 3
                                        Savannah, GA 31406




                                                             EMSL Analytical, Inc.
                                                 200 Rt. 130 N, Cinnaminson, NJ 08077
                   200  Rt. 130 N, Cinnaminson, NJ 08077 Web: http://www.emsl.com
                 Phone: (856) 858-4800 Fax: (856)786-0262                         -1-
                   Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 57 of 94

EMSL Analytical, Inc.                                            Global Plasma Solutions
                                                                             371106420

                              Certificate of Analysis


Client: Global Plasma Solutions

Contact: Charles Waddell
Project: Bipolar Ionization System


Product : GPS-IBAR-36
EMSL NO: 371106420

Sample received: 5/25/2011
Start date: 6/28/2011
Report date: 7/15/2011
Challenge Bacteria: Mycobacterium terrae ATCC 15755


Experimental Summary:
The testing procedure was designed after discussions between EMSL Analytical,
the testing company, and the client, Global Plasma Solutions. The testing was
conducted on the GPS-IBAR-36 for its ability to disinfect (kill) bacteria in the air.
The testing was conducted in our Cinnaminson Microbiology Laboratory.

Procedure:

Bacteria
Mycobacterium terrae (M. terrae) is commonly used as a surrogate test for
Mycobacterium turberculosis as it demonstrates similar physical characteristics
and is slightly more resistant but is far less dangerous. M. terrae first was
innoculated on Tryptic Soy agar + 5% sheep blood (TSAB) and incubated at
35°C for 5 days under carbon dioxide conditions. A sterile inoculation loop was
then used to collect colonies and place them into 5 mL of normal saline solution.
This solution was then washed three times with Phosphate buffer at 3,000 x g for
20 min. Ten milliliter of this dilution was then placed into the base of the
nebulizer and mixed with 90 mL of Phosphate buffer to create an additional 1:10
dilution.

Environmental Chamber
The environmental chamber was set-up as per the instructions included. One
computer fan was placed in the center of the chamber to provide air movement
and the two ionizers were placed on either side about 1 inch off the ground.
Before testing began the entire chamber was disinfected with a disinfectant
solution (5% Hydrogen peroxide with accompanying silver ionic solution), as well
as cleaning the fans and ionizers with alcohol wipes. Additionally, between all



                      200 Rt. 130 N, Cinnaminson, NJ 08077                           -2-
                      Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 58 of 94

EMSL Analytical, Inc.                                                  Global Plasma Solutions
                                                                                   371106420

testing the disinfectant solution was sprayed throughout the chamber and
allowed to air out with the fans running for at least 2 hr.

Inoculation of the Test Chamber
The nebulizer was connected to an air compressor with ¼ inch plastic tubing and
to the environmental test chamber through one of the testing openings created.
The fan was turned on to create an air flow in the chamber but the ionizers were
not turned on until after the initial sampling. Once testing was ready to begin 60
psi of compressed air was pumped through the nebulizer, creating the release of
10.8 mL/h of aerosolized solution. This was run for 28 min allowing for a total of
5 mL of solution being aerosolized into the test chamber.

Organism Collection
Immediately, following inoculation of the test chamber an initial collection of the
bacteria was taken without the use of the bipolar ionizer. The bacteria were
collected with an Anderson impactor at the sample time points 1 min (100 L), 5
min (100 L), 15 min (100 L), 30 min (150 L) and 60 min (150 L) in order to
determine the natural rate of decay for M. terrae. This data was then compared
to the data collected when the ionizer was run to create a corrected Log
Reduction. The test run was then completed identically the same with the
exception that the bipolar ionizer was turned on. Bacteria were collected using
TSAB plates and incubated at 35°C for 5 days under carbon dioxide conditions.
Afterwards, colonies were counted and statistics were performed on the data. All
samples were completed in triplicate.




Experimental Results:

Table 1: Reduction of M. terrae
     M. terrae Control                         M. terrae Test
 Time
          CFU/m3 Log10 CFU/m3 Log10 Corrected LR                                %Reduction
 (min)
   1      1.28x104    4.11      3.67x104 4.56         0.00                            0
                  4                     4
   5      1.01x10     4.01      2.44x10   4.39        0.18                         33.58%
  15      8.50x103    3.93      1.47x104 4.17         0.22                         39.48%
                  3                     3
  30      6.51x10     3.81      7.83x10   3.89        0.38                         57.99%
  60      4.61x103    3.66      4.08x103 3.61         0.51                         69.09%
Corrected LR = Log Reduction that has been compared to natural rate of decay for M. terrae
Log Reduction and %Reduction compares initial CFU and specified CFU
A negative LR or %Reduction is the result of an increase in cells




                         200 Rt. 130 N, Cinnaminson, NJ 08077                                -3-
                         Phone: (856) 858-4800 Fax: (856)786-0262
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 59 of 94

EMSL Analytical, Inc.                                             Global Plasma Solutions
                                                                              371106420




Conclusions/Observations:
The efficacy of the GPS-IBAR-36, a bipolar ionization system, to disinfect the air
against M. terrae was analyzed. After correcting for the natural rate of decay it
was observed that there was a 0.38 log reduction after 30 min exposure and a
0.51 log reduction after 60 min exposure (Table 1).
In conclusion, the GPS-IBAR-36 was observed to reduce M. terrae by 69.09%.
Furthermore, these results demonstrate that the bipolar ionization system tested
does not require direct line of sight to produce kill rates like ultraviolet light. The
bipolar ionization system’s kill rates are indicative of those in the entire space.




                       200 Rt. 130 N, Cinnaminson, NJ 08077                           -4-
                       Phone: (856) 858-4800 Fax: (856)786-0262
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 60 of 94




                 EXHIBIT C
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 61 of 94


                     Beware
      The COVID-19 Snake Oil Salesmen Are Here
                             Francis J. Offermann PE CIH
                           Indoor Environmental Engineering
                                    www.iee-sf.com
                                   November 5, 2020

The snake oil salesmen are here and they are out to sell you air cleaners that promise to
eliminate the SARS-CoV-2 airborne virus that causes COVID-19. Beware, at best these
air cleaners provide little to no removal of airborne virus and may actually produce
dangerous chemicals, such as ozone and formaldehyde.




                      The Snake Oil Salesman (Morgan Weistling)

Many of these air cleaners claim to use electrostatic effects (e.g., bipolar ionization,
negative ion generation, cold plasma, etc.) to reduce indoor air contaminants, including
virus and bacteria, by more than 98%. These air cleaners are not new, and have been re-
incarnated many times since the early 1900s. I have reviewed test data from many of
these devices and I have never found that these devices significantly remove air
contaminants from the indoor air.

Nor should we expect these ionization devices to have a significant effect on airborne
concentrations. While ionization of air can increase the deposition rates of particulates
onto indoor surfaces, this effect is small compared to the overall removal by ventilation
and filtration, and hence ionization does not significantly reduce indoor concentrations.
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 62 of 94


Regarding bipolar ionization, ASHRAE states in “Filtration/Disinfection”
(https://www.ashrae.org/technical-resources/filtration-disinfection)

Bipolar Ionization/Corona Discharge / Needlepoint Ionization and Other Ion or
Reactive Oxygen Air Cleaners
“Convincing scientifically-rigorous, peer-reviewed studies do not currently exist on this
emerging technology; manufacturer data should be carefully considered.”

So let’s do just that, and look carefully into the manufacturer’s test data behind one of
these ionization devices.

I have been conducting performance tests of air cleaning devices for 30 years and served
as an expert witness and special consultant for the U.S. Federal Trade Commission
regarding the performance claims found in advertisements of portable air cleaners and
residential furnace filters. I also provided consultation to the American Home Appliance
Manufacturers (AHAM) on the development of a standard for testing portable air
cleaners, AHAM Standard AC-1, which is used to measure the Clean Air Delivery Rates
(CADR) for air cleaners.

I have selected Global Plasma Technologies (GPS), which sells a product advertised as
“Needlepoint Bipolar Ionization (NPBI TM)”

I note that there are similar devices by other manufacturers that advertise “Needlepoint
Bipolar Ionization (NPBI)”, and I have selected GPS as an example for this technology as
there were more test data available for this product. Our analyses of the test data for other
ionization devices, including negative ion generators and electrostatic filters, indicate
indoor contaminant removal capabilities similar to those determined below for the GPS
system.

The GPS ionization system is an electrostatic ionization bar and power supply that is
installed in the HVAC system. According to GPS, the “optimal location to mount the
GPS-iMOD is between the filter and the cooling coil”. The cost of an GPS-iMOD
ionization bar and power supply is approximately $3,000 - $4,000




Figure 1. Photo of a GPS-iMod ionizer bar on left with power supply and an installation
above the cooling coil of an HVAC system.
                                       2 of 8
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 63 of 94



According to the GPS web page;

“GPS’ NPBI technology safely cleans indoor air. This patented technology produces a
high concentration of positive and negative ions, delivering them to the space via the
ventilation system. Within the air stream, ions attach to particles, where they combine,
become larger and are more easily filtered from the air. When ions come in contact with
pathogens, they disrupt the pathogens’ surface proteins, rendering them inactive.”

Also, according to the GPS web page and specific to virus;




So what test data does GPS have to support that installation of a GPS ionizer into an
HVAC system reduces the indoor airborne concentrations of virus, bacteria, or any other
air contaminants ?

The following are the test reports listed on the GPS web page as of 10/28/20.




                                          3 of 8
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 64 of 94



In addition, there are two other test reports listed on the GPS web page as of 6/13/20 (see
the Way Back Machine Test Report listing below);

Particle Removal Testing – Blue Heaven Technologies Report

Evaluation of Antimicrobial Activity of Cold Plasma Generator




Let’s look at these two reports first.


Particle Removal Testing
Blue Heaven Technologies
Test Chamber Particle Removal Test (modified CADR test): Comparison MERV 13 filter
and MERV 8 filter + GPS

Chamber Volume: 1,000 ft3
Particulate Tested: Environmental Tobacco Smoke (0.3 to 2.2 µm)
Particulate Instrumentation: Optical Particle Counter

Clean Air Delivery Rates (CADR) Test Results
MERV 13 filter: 271 cfm
MERV 8 filter + GPS: 20 cfm at 14 minutes and 9 cfm at 936 minutes.

These tests reveal that the GPS ionizer provides very little removal of small (i.e., 0.3 to
2.2 µm) indoor airborne particles. The AHAM recommendation for air cleaning is to use
an air cleaner capable of a CADR cfm that is equal to 2/3 of the floor area (ft2) of the
                                         4 of 8
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 65 of 94


room that the air cleaner is installed. Thus, the CADRs of 9 to 20 cfm measured for the
MERV 8 filter + GPS, translate into recommended room sizes of just 14 ft2 to 30 ft2. By
contrast the MERV 13 filter tested had a CADR of 271 cfm, which translates into a 405
ft2 room size.

Since, MERV 13 filters can be installed in most HVAC systems that can accommodate a
2 inch filter, the conclusion from the Blue Heavens Technology study is that upgrading
from MERV 8 to MERV 13 provides more than ten times removal of particulates than a
MERV 8 filter with GPS.


Evaluation of Antimicrobial Activity of Cold Plasma
Generator
ATS Labs

Don’t be fooled by this test report, which was prepared by ATS Labs (Eagan, MN).

The Evaluation of Antimicrobial Activity of Cold Plasma Generator report is a test of
Feline Calicivirus in petri dishes with and without a GPS ionizer positioned above the
surface of the petri dish for a period of 30 minutes. These tests compare the concentration
of viable virus in a control sample (not exposed to GPS ionizer) and a test sample
(exposed to GPS ionizer). The concentration of viable virus in the test sample was
reduced by 93.5%.

A reduction of 93.5% sounds pretty good, right ? But that reduction is for a GPS ionizer
positioned directly above an inoculated surface (i.e. the petri dish). How does this
translate to applications of the GPS ionizers in an HVAC system for removal of airborne
Feline Calicivirus ?

In the ATS Labs test the GPS ionizer was positioned 1 inch above petri dish of Feline
Calicivirus for a 30-minute period. In an HVAC system the airborne Feline Calicivirus is
moving, and only a fraction of the air in the HVAC system duct is briefly within the 1
inch distance from the ionizer (the same distance used for the petri dish tests).

Let’s calculate the reduction of Feline Calicivirus in the air of a ventilation system using
the GPS ionizer 30-minute petri dish test data and the contact time that airborne Feline
Calicivirus has with the ionization field. For this calculation, I assumed that the ion
density in the HVAC system air that is equivalent to that for the petri dish test (i.e.
ionizer placed 1 inch above the petri dish), is present 1 inch directly under the 1 inch
ionizer bar as well as 1 inch to the left and right of the bar for a total air duct length of 3
inches. In addition, I further assumed that this ion density extends without reduction
across the full height of the air duct. These are conservative assumptions, as the actual
ion density will decrease with the distance from the ionizer and will also be decreased by
the airflow across the ionizer

The air speed in a typical HVAC system at the air filters and cooling coils, is 500 feet per
minute. The contact time for air passing through a 3 inch length of air duct containing the
GPS ionizers is just 0.0005 min (0.03 seconds). So accounting for the brief airborne
exposure of Feline Calicivirus in an HVAC system to the GPS ionization field (0.0005
                                           5 of 8
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 66 of 94


minutes for the HVAC airborne exposure and a 30 minutes for the petri dish exposure),
the reduction of Feline Calicivirus in the air of the HVAC system is calculated to be just
0.0016%. Contact time matters.



Pathogen Testing Reports




These four test reports were all conducted by EMSL.

The GPS CDIFF Test Report is a test similar to the ATS Labs test with Feline Calicivirus.
This EMSL test used Clostridium difficile bacteria in petri dishes with and without a GPS
ionizer placed 5 cm (2 inches) above the surface of the petri dish for a period of 30
minutes. This test compares the concentration of viable bacteria in a control sample (not
exposed to GPS ionizer) and a test sample (exposed to GPS ionizer). The concentration
of viable bacteria in the test sample were reduced by 86.87%.

A reduction of 86.87% also sounds pretty good, but as with the ATS Labs test with
Feline Calicivirus, because the contact time of the air passing through the air duct
containing the GPS ionizers is so short, the reduction of airborne bacteria in the air of the
HVAC system is negligible. For this calculation, I assumed that the ion density in the
HVAC system air that is equivalent to that for the petri dish test (i.e. ionizer placed 2
inches above the petri dish), is also present 2 inches directly under the 1 inch ionizer bar
as well as 2 inches to the left and right of the 1 inch wide bar for a total air duct length of
5 inches. For an HVAC system with an air speed of 500 feet per minute, the contact time
for air passing through a 5 inch length of air duct containing the GPS ionizers is just
0.00083 min (0.05 seconds). So accounting for the brief airborne exposure of Clostridium
difficile in an HVAC system to the GPS ionization field (0.00083 minutes for the HVAC
airborne exposure and a 30 minutes for the petri dish exposure), the reduction of
Clostridium difficile in the air of the HVAC system is calculated to be just 0.002%.

The remaining three EMSL tests, GPS E-Coli Test Results, GPS MRSA Test Results, and
GPS TB Test Results, are each airborne reduction tests of viable bacteria conducted in a
test chamber. The GPS TB Test Results were conducted with mycobacterium terrae as a
surrogate for mycobacterium tuberculosis (TB). For each test, a solution containing the
test bacteria was nebulized into the test chamber air and the concentrations of airborne
bacteria were measured over a 30-60 minute test period (i.e., at 1, 5, 10, 15, 30, 60
minutes). Samples were collected onto TSA plates with an Andersen impactor, following
which the plates were incubated and the resulting colonies counted. Two tests were
conducted for each bacteria, one without GPS ionizers and one with two GPS ionizers
operating one inch off the floor of the test chamber and on either side of a computer fan
in the center of the room.
                                            6 of 8
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 67 of 94



Test Chamber Airborne Bacteria Reduction Test (modified CADR test)

Chamber Volume: 280 ft3 (the chamber air volume is not in the test report but EMSL
estimated the chamber air volume to be 8 m3, or 6.5 ft x 6.5 ft x 6.5 ft, 282 ft3).

The following are the Clean Air Delivery Rates (CADR) for the three bacteria tests.

E-Coli: 23 cfm
MRSA: 31 cfm
M. Terrae (TB surrogate): 6 cfm

These tests show that use of two GPS ionizers in a relatively small test chamber results in
very small CADRs for the three airborne bacteria tested. The AHAM recommendation
for air cleaning is to use an air cleaner capable of a CADR cfm that is equal to 2/3 of the
floor area (ft2) of the room that the air cleaner is installed. Thus, the measured CADRs for
these three airborne bacteria, 6 to 31 cfm, translate into recommended room sizes of just
9 ft2 to 35 ft2.

Customer Site Testing Reports
The following are the GPS Customer Site Testing Reports




These customer field reports all lack the necessary test controls for an accurate
measurement of the improvement in air quality produced by the GPS ionization systems.
Some studies only measured the indoor air contaminants with the GPS ionization system
installed, and thus preclude any assessment of the improvement of the air quality created
by the GPS system. Other studies that attempted to quantify the improvement of the air
quality created by the GPS system by conducting measurements on different days with
and without the GPS system operating, lacked the measurements of the outdoor air
ventilation rates and indoor contaminant emission rates that are necessary to assess of the
improvement of the air quality created by the GPS system.




                                           7 of 8
   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 68 of 94


Conclusions and Recommendations
As we all look forward to safely re-opening schools and businesses during the COVID-19
pandemic, it is important for controlling the far field airborne exposures to the SARS-
CoV-2 virus that the indoor air spaces have mechanical outdoor air ventilation that at
least meets the minimum code required rates, and in addition that the HVAC system have
air filters with a minimum efficiency of MERV 13 (ASHRAE 52.2).

Additional removal of airborne SARS-CoV-2 virus can be achieved by installing portable
air cleaners that have an AHAM certified Clean Air Delivery Rate (CADR cfm for
tobacco smoke) that is equal to 2/3 of the floor area (ft2) of the room.

WARNING !!! Only use HVAC air filters that are ASHRAE MERV rated and portable
air cleaners that have an AHAM CADR rating. Do not use air filters or portable air
cleaners that utilize electrostatics, ultraviolet light (UV), ozone, or photo-catalytic
oxidation (PCO). Most of these devices do not have test data showing they provide any
significant removal of indoor air contaminants, and some may produce harmful chemicals
such as formaldehyde and ozone.

It is important to recognize that while outdoor air ventilation and air filtration can reduce
the risk of far field airborne exposures to SARS-CoV-2 (e.g., greater than 6 feet), no
amount of ventilation or air filtration can reduce risk of close exposure to an infected
individual, only masks and social distancing can reduce this risk.




                                           8 of 8
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 69 of 94




                 EXHIBIT D
                                Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 70 of 94
                                                                       Building and Environment 195 (2021) 107750


                                                                         Contents lists available at ScienceDirect


                                                                     Building and Environment
                                                         journal homepage: http://www.elsevier.com/locate/buildenv




Evaluating a commercially available in-duct bipolar ionization device for
pollutant removal and potential byproduct formation
Yicheng Zeng a, Prashik Manwatkar a, Aurélie Laguerre b, Marina Beke a, Insung Kang a,
Akram S. Ali a, Delphine K. Farmer c, Elliott T. Gall b, Mohammad Heidarinejad a,
Brent Stephens a, *
a
    Department of Civil, Architectural, and Environmental Engineering, Illinois Institute of Technology, Chicago, IL, USA
b
    Department of Mechanical and Materials Engineering, Portland State University, Portland, OR, USA
c
    Department of Chemistry, Colorado State University, Fort Collins, CO, USA




A R T I C L E I N F O                                          A B S T R A C T

Keywords:                                                      We conducted a series of experiments to evaluate the gas and particle removal effectiveness and potential for
Indoor air quality                                             byproduct formation resulting from the operation of a commercially available in-duct bipolar ionization device.
Air cleaner                                                    Laboratory tests were conducted with the ionizer installed in a small air handler serving a large semi-furnished
Ionizer
                                                               chamber. Chamber experiments were conducted under (i) normal operating conditions to characterize the
Particulate matter
Volatile organic compounds
                                                               impact of the ionizer on concentrations of particles (0.01–10 μm), ozone (O3), nitrogen dioxide (NO2), volatile
                                                               organic compounds (VOCs), and aldehydes, and (ii) particle injection and decay conditions to characterize the
                                                               impact of the ionizer operation on particle loss rates. The field test involved air sampling of particulates (0.01–10
                                                               μm), O3, and VOCs upstream and downstream of an operating ionizer device installed in an air handling unit
                                                               serving an occupied office building. Both the chamber and field tests suggested that the use of the tested bipolar
                                                               ionization unit led to a decrease in some hydrocarbons (e.g., xylenes) among the lists of compounds we were able
                                                               to analyze, but an increase in others, most prominently oxygenated VOCs (e.g., acetone, ethanol) and toluene.
                                                               Ionizer operation appeared to minimally impact particle, O3, and NO2 concentrations during normal operating
                                                               conditions. Particle injection and decay experiments in the chamber suggest that operation of the ionizer unit led
                                                               to a small increase in loss rates for ultrafine particles (<0.15 μm) and a small decrease in loss rates for larger
                                                               particles (>0.3 μm), but with negligible net changes in estimated PM2.5 loss rates.




1. Introduction                                                                                       technologies are not evaluated by any federal agency or industry stan­
                                                                                                      dards organizations for their efficacy or their potential for unintended
   As a result of recent global air quality challenges, including smoke                               consequences, including the generation of chemical byproducts [10].
from historically large wildfires in the U.S [1] and the increasing                                       One such air cleaning technology that has garnered significant in­
recognition of the potential for aerosol transmission of COVID-19 in                                  terest is air ionization, which involves the introduction of ions to a
poorly ventilated indoor environments [2], there has been an unprece­                                 space. Air ionization devices include those that generate only negative
dented level of interest and investment in indoor air cleaning technol­                               ions (i.e., unipolar ionizers) and those that generate both positive and
ogies. The marketplace for air cleaning devices has become inundated                                  negative ions (i.e., bipolar ionizers). Air ionization has been shown in
with an array of technologies to meet the demand, including                                           some peer-reviewed studies to decrease bacterial deposition to surfaces
high-efficiency fibrous-media filters, disinfectant misters, and a variety                            [11], inactivate airborne bacteria [12,13], remove airborne particles
of electronic air cleaners including ultraviolet germicidal irradiation                               [14], and increase submicron particle deposition to surfaces [15]. While
(UVGI) lights, plasma generators, hydroxyl radical generators, ionizers,                              the efficacy for some of these constituents has been demonstrated in
and more [3,4,5,6,7]. While fibrous media filters are routinely tested for                            some peer-reviewed studies, the literature remains sparse and limited to
their ability to remove particles [8,9], many electronic air cleaning                                 a narrow range of technologies.


 * Corresponding author. Professor and Department Chair, Department of Civil, Architectural, and Environmental Engineering, Illinois Institute of Technology,
Alumni Hall Room 228E, 3201 S Dearborn Street, Chicago, IL, 60616, USA.
   E-mail address: brent@iit.edu (B. Stephens).

https://doi.org/10.1016/j.buildenv.2021.107750
Received 17 December 2020; Received in revised form 22 February 2021; Accepted 23 February 2021
Available online 7 March 2021
0360-1323/© 2021 The Authors.              Published by Elsevier Ltd.       This is an open                                 access   article   under   the   CC   BY-NC-ND   license
(http://creativecommons.org/licenses/by-nc-nd/4.0/).
                 Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 71 of 94
Y. Zeng et al.                                                                                                      Building and Environment 195 (2021) 107750


    More commonly, efficacy is demonstrated in test reports provided by         devices used in realistic settings, which presents a knowledge gap that
commercial laboratories, although these tests commonly have limita­             this work intends to fill.
tions such as multiple ionizers in small (or unreported) volume test
chambers or with high (or unreported) ion concentrations. Moreover,             2. Methods
the potential for byproduct formation resulting from ionizer operation
has been investigated in much less depth. Early tests on ionizer devices            We conducted a series of experiments to evaluate the gas and particle
revealed the potential to form harmful byproducts such as ozone during          removal effectiveness and potential for byproduct formation resulting
operation [16], but manufacturers have since developed other forms of           from the operation of a commercially available bipolar ionization device
ionization technologies that have been shown to avoid ozone emissions           in two different test settings: one laboratory (large chamber) setting in
[13]. However, a limited number of other studies have shown the po­             Chicago, IL, USA and one field setting in a city in Eastern Oregon (OR)
tential for ionization to form other products, including nitrogen oxides        USA. The same make and model ‘needlepoint’ bipolar ionization device
(NOx) and VOC oxidation intermediates [17], although little                     (Global Plasma Solutions, GPS-FC48-AC, Charlotte, NC USA) was tested
peer-reviewed literature exists on byproduct formation in either labo­          in each location. We did not assess efficacy in inactivating microbes or
ratory or field settings.                                                       potential pathogens.
    Two recent studies evaluated the impacts of air ionization on
markers of human health. One study investigated the short-term effects          2.1. Laboratory (large chamber) experiments (Chicago, IL)
of a negative ion generating air purifier on cardiovascular and respira­
tory outcomes in healthy adults in Beijing [18]. The study concluded                Because ions added to indoor environments can react with other
that exposure to negative ions (~60,000 ions/cm3) was associated with           compounds present in indoor air, potentially leading to the formation of
increased systemic oxidative stress levels (a biomarker of cardiovascular       intermediates and oxidation byproducts, we conducted a series of ex­
health), and even though the use of the ionizers decreased indoor par­          periments in a large (36.7 m3) aluminum environmental chamber
ticulate matter concentrations, there were no beneficial changes in other       recently constructed on the main campus of Illinois Institute of Tech­
markers of respiratory health. This phenomenon was hypothesized to be           nology in Chicago, IL USA (Fig. 1). The chamber is located in a large
due to byproducts formed from reactions with negative ions, although            laboratory space and was not directly heated or cooled, but was served
byproducts were not measured. Another recent study found similar                by a small custom-built air-handling unit supplying air from the sur­
outcomes in 11–14 year old children resulting from the use of air ion­          rounding conditioned laboratory space. Laboratory air was pulled
izers in school classrooms in Beijing, whereby some positive effects on         through a charcoal fiber filter (Hydrofarm IGSCFF4, Petaluma, CA USA)
respiratory health were measured at elevated ion concentrations of ~13,         on the return side and ducted into the chamber via a flexible aluminum
000 #/cm3, albeit at the expense of negative effects on cardiac health          duct. The air handler and ductwork were operated in a single pass-
[19]. These studies demonstrate the potential for air ionization to be          through mode to provide approximately 40–120 m3/h, depending on
effective in reducing particulate matter, but also suggest the potential        the fan speed setting, of filtered air from outside the chamber into the
for ionization to generate potentially harmful byproducts during their          chamber without any recirculation. The surrounding laboratory space
operation.                                                                      was minimally occupied by researchers during testing.
    One of the most widely used ionization approaches currently in the              A variety of (mostly aged) material emission sources were introduced
U.S. appears to be bipolar ionization, which is commonly reported to (i)        into the chamber prior to testing to simulate a partially furnished office
reduce airborne particulate matter by causing them to cluster or                or similar environment with a variety of relatively constant VOC emis­
agglomerate and form larger particles that can settle out of the air more       sion sources that introduce a ‘challenge’ indoor VOC mixture with which
rapidly or be filtered more effectively, (ii) neutralize odors and break        ions generated by the tested ionizer would conceivably interact. Mate­
down volatile organic compounds (VOCs), (iii) inactivate or kill viruses        rials introduced to the chamber included a used table, rug, plastic and
and other microorganisms, and (iv) reduce the amount of required                metal chairs, suit jackets, a scarf, window shades, paper posters, foam
outdoor air. Many engineers have been recommending bipolar ioniza­              packaging materials, multiple boxes of dissertations ranging in publi­
tion devices because of relatively low upfront costs for purchase and           cation date from the 1960s–1990s, a used painting tray, and more.
installation, low maintenance and materials costs, and they do not              Several dissertations were also left open on the table to encourage
introduce additional pressure drop to air handling units. In fact, the          emissions. Transient VOC emission sources were specifically avoided in
Building Owners and Managers Association (BOMA) currently recom­                order to ensure reasonably steady-state conditions could be achieved. A
mends to “explore the possible use and efficacy of bi-polar ionization          small fan was placed in the corner of the chamber to encourage mixing
and other technology for the HVAC system that are effective against             throughout testing. A CO2 injection and decay test with three CO2
COVID” [20].                                                                    monitors (calibrated via co-location tests) located in three different lo­
    Conversely, ASHRAE summarizes the literature on electronic air              cations within the chamber confirmed reasonably well-mixed conditions
cleaners, including ionizers, in their Epidemic Task Force (ETF) Filtra­        (Fig. S1).
tion and Disinfection Guidance, as well as in their most recent position            A single GPS-FC48-AC bipolar ionization unit was installed inside the
document on filtration and air cleaning, as ranging from “ineffective” to       small air-handling unit serving the chamber, positioned upstream of the
“very effective” in reducing airborne particle concentrations [21,22].          fan in a small custom-fabricated return plenum. The ionizer was secured
ASHRAE’s COVID-19 resources also cite a statement from a represen­              to the bottom surface of the return plenum and connected to a 120 VAC
tative from the US Centers for Disease Control and Prevention (CDC)             power source. The on/off switch for the device extended to the outside
that recommends consumers “request efficacy performance data that               of the air handler to allow for powering on the ionizer without dis­
quantitatively demonstrates a clear protective benefit under conditions         rupting airflow conditions. The manufacturer data sheet for the GPS-
consistent with those for which the consumer is intending to apply the          FC48-AC unit states that it is designed to accommodate airflows from
technology” and that “the documented performance data under as-used             0 to 4800 ft3/min (~8155 m3/h) and generates >400 million ions/cc/
conditions should be available from multiple sources, some of which             sec [24].
should be independent, third party sources.” Recent guidance from the               The goal of this test setup was to deliver ions into the chamber space
CDC considers ionization and other air disinfection technologies as             at an ion concentration that followed our understanding of manufac­
“emerging” technologies “in the absence of an established body of               turer recommendations as closely as possible and at an air change rate
peer-reviewed evidence showing proven efficacy and safety under                 with the surrounding environment that was (i) similar to that commonly
as-used conditions” [23]. We are not aware of investigations of the             observed in offices and other commercial buildings (e.g., 1–1.5 per hour
effectiveness or potential for byproduct formation of bipolar ionization        [25,26]) and that also (ii) allowed for reasonably rapid approaches to

                                                                            2
                  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 72 of 94
Y. Zeng et al.                                                                                                              Building and Environment 195 (2021) 107750




Fig. 1. Photos of the environmental test chamber: (a) exterior with instruments set up outside and (b) inside of the chamber with mock-up furnishings and materials.


steady-state conditions for air sampling and for comparisons of pollutant            condition experiments on multiple days under similar conditions, once
concentrations between ionizer off and on conditions. Air change rates               on October 15, 2020 to primarily focus on measurements of VOCs inside
with the surrounding lab air were measured periodically inside the                   and outside of the chamber (which required sampling and offline anal­
chamber using CO2 injection and decay to ensure these conditions were                ysis at a commercial laboratory), followed by another test day on
met. Repeated CO2 injection and decay experiments before and after                   October 24, 2020 to focus on measurements of particles, ozone, and
testing confirmed a typical chamber air change rate with air from the                nitrogen oxides inside and outside of the chamber.
surrounding lab area of ~1.2–1.6 per hour (1/h). The system was a                         During these experiments, we measured the following constituents
single pass system without recirculation.                                            inside and/or outside the chamber: (i) airborne particles using a TSI
    Initial measurements of total volatile organic compound (TVOC)                   Model 3910 NanoScan Scanning Mobility Particle Sizer (SMPS;
concentrations inside and outside the chamber, both before and after                 ~0.01–0.4 μm; TSI Shoreview, MN USA) and a TSI Model 3330 Optical
introducing furnishing and materials, were made using a ppbRAE 3000                  Particle Sizer (OPS; 0.3–10 μm), (ii) ozone (O3) using a 2B Technologies
photoionization detector (PID) monitor (RAE Systems, San Jose, CA                    Model 211 ozone analyzer (2B Technologies, Boulder, CO USA), (iii)
USA), which confirmed that the introduction of furnishings and mate­                 nitrogen oxides (NOx) using a 2B Technologies Model 405 NOx analyzer,
rials led to an increase in TVOC concentrations (reported as isobutylene             and (iv) CO2 using Extech SD800 CO2 monitors located inside and
equivalents) inside the chamber compared to background conditions                    outside the chamber (Extech, Nashua, NH USA). After the October 15,
and that approximately steady-state conditions could be reached within               2020 test day, the particulate matter (PM) and NOx sampling in­
~2-3 h (Fig. S2). Additionally, measurements of ion concentrations were              struments were each connected to automated switching valves (Swa­
made periodically inside and outside the chamber, both with and                      gelok Model SS-43GXS4-42DCX electrically actuated three-way ball
without the ionizer operating, using an AlphaLab Air Ion Counter                     valves; one each for PM and NOx; Swagelok, Solon, OH USA) to alter­
(Gerdien Tube meter) prior to testing (AlphaLab, Inc., Salt Lake City, UT            nately measure concentrations inside and outside the chamber at 20-min
USA). Background ion concentrations inside the laboratory (outside the               intervals throughout the duration of testing [29,30,31]. The switching
chamber) and inside the chamber typically ranged between ~300 and                    valve was controlled automatically by an electronic timer (Sestos
~700 ions/cm3. Operation of the ionizer increased ion concentrations                 B3S-2R-24; Hong Kong). The O3 instrument was not connected to a
inside the chamber to steady-state concentrations of ~1400–2000 ions/                switching valve.
cm3, which is consistent with the manufacturer recommended target of                      On the October 15, 2020 sampling day conducted to characterize
1500–2000 ions/cm3 in spaces in which they are installed [27], albeit                gas-phase organics, we sampled for (i) VOCs using SUMMA canisters
lower than ~13,000 ions/cm3 and ~60,000 ions/cm3 reported in the                     (Entech 1.4L Silonite Coated stainless steel Minicans with a flow
recent studies of short-term health outcomes associated with using a                 restrictor providing approximately 30 min fill duration), with off-line
different type of ionizer as previously mentioned [11,21] and much                   analysis conducted via EPA method TO-15 as well as a NIST library
lower than the high concentrations (i.e., >106 ions/cm3) that have been              compound search to tentatively identify compounds not on the TO-15
associated with lower depression scores [28]. While this installation and            list, and (ii) aldehydes and carbonyls following EPA method TO-11A
setup is not the same as a real-life installation in an occupied building,           using 2,4-Dinitrophenylhydrazine (DNPH) sampling tubes connected
the resulting combination of ion concentrations, ventilation conditions,             to sampling pumps (Buck Libra Model L-4) with off-line analysis con­
and, to an extent, indoor VOC concentrations, reasonably represent                   ducted via high-performance liquid chromatography (HPLC). Off-line
conditions of a realistic unoccupied indoor space with this ionization               chemical analysis was conducted at a commercial laboratory (STAT
unit installed in the air handler serving the space.                                 Analysis, Chicago, IL), as described in more detail later in this section.
    Once the chamber, air handler, and ionizer were set up, a series of              Sampling pump flow rates for TO-11A sampling were confirmed after
experiments were conducted over multiple test days to evaluate the gas               sampling to be ~1.6–1.7 L/min prior to sampling using a Sensidyne
and particle removal effectiveness and potential for byproduct forma­                Gilian Gilibrator-2 bubble flow meter (Sensidyne, St. Petersburg, FL
tion resulting from ionizer operation. The experimental design was                   USA). Time-integrated VOC and aldehyde samples were collected using
intended to capture the effects of ionizer operation under (i) normal                the SUMMA canisters and DNPH tubes, respectively, beginning at least
operating conditions and (ii) particle injection and decay conditions.               2 h after perturbation of the chamber (i.e., both before and after the
                                                                                     ionizer was switched on) such that the chamber should have approached
2.1.1. Normal operating conditions                                                   steady-state conditions by the time of sampling. All sampling devices
   First, a series of experiments were conducted under normal operating              (except for one CO2 monitor) were located outside the chamber with
conditions (i.e., without any particle or pollutant injection other than             sampling lines running into the chamber through openings approxi­
from the supplied laboratory air and the materials and furnishings inside            mately 0.36 m off the floor, which were sealed with cardboard and tape.
the chamber) to measure a variety of constituents inside and outside the             Particle instruments were connected to rigid stainless steel sampling
chamber with the air handler operating, once with the ionizer powered                lines ~1.5 m in length and ~0.5 cm in diameter via TSI conductive
on and once with the ionizer powered off. We repeated the same normal                tubing; O3, NOx, and SUMMA canisters were connected to flexible


                                                                                 3
                 Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 73 of 94
Y. Zeng et al.                                                                                                       Building and Environment 195 (2021) 107750


polytetrafluoroethylene (PTFE) tubing for sampling. Temperature and               semi-quantitative assessment of additional TICs not in these lists. Full
relative humidity were measured continuously both inside and outside              lists of compounds from the TO-15 and TO-11A analysis are provided in
the chamber using a combination of Onset HOBO U12-012 (Onset,                     Appendix 1 and Appendix 2. Method blanks were included with each run
Bourne, MA USA) and Extech SD800 CO2 monitors.                                    and verified that target compounds were below reporting limits (RL).
    The timeline of the normal operating condition experiments on the                 On the October 24, 2020 sampling day, which was designed to
single VOC sampling day (October 15, 2020) is shown in Fig. 2. The air            characterize impacts on particles , O3, and NOx during normal operating
handling unit serving the chamber was turned on around 9:45 a.m. local            conditions, all instruments were set to log data at 1-min intervals. To
time, with the ionizer off for the first several hours of measurements. The       analyze the resulting measurements of particulate matter and NOx
chamber operated at this condition for nearly 3 h to allow for                    concentrations from the instruments connected to automated switching
approaching steady-state baseline conditions inside the chamber. VOCs             valves, we noted the time that initial sampling began with the auto­
were then sampled inside and outside the chamber during these baseline            mated valves sampling from inside the chamber, and then flagged the
(ionizer off) conditions beginning around 12:30 p.m. The SUMMA                    data points in each 20-min sampling interval as either inside or outside
canister valves were opened for approximately 30 min and the DNPH                 the chamber in alternating fashion. Transition points between inside and
samplers were operated from about 12:30 p.m. to 2:57 p.m. for inside              outside sampling periods were identified visually in the data and
sampling and 1:10 p.m. to 2:57 p.m. for outside sampling. After VOC               excluded from analysis. Ratios of the concentrations of constituents in­
sampling with the ionizer off was completed, the ionizer was turned on            side and outside of the chamber (i.e., I/O ratios) were calculated using
at 3:16 p.m. The ionizer remained on for the duration of the rest of the          summary statistics (mean, standard deviation) from each 20-min inter­
tests. After approximately 2 h of operating the system, around 5:16 p.m.,         val of inside chamber sampling, lagged by the previous 20-min interval
we again began sampling for VOCs and aldehydes inside and outside the             of outside chamber sampling.
chamber using new SUMMA canisters and DNPH tubes, respectively.
Again, the SUMMA canister valves were opened for approximately 30                 2.1.2. Particle injection and decay
min and the DNPH personal air sampling pumps were operated with new                   After conducting experiments during normal operating conditions, a
DNPH tubes from ~5:16 p.m. until ~7:45 p.m. A blank DNPH tube was                 series of particle injection and decay experiments were conducted to
placed outside the chamber throughout testing to serve as our blank               explore the impact of ionizer operation on particle decay rates in the
control sample. Finally, CO2 injection and decay was conducted around             chamber. These experiments were conducted on two separate days: one
7:45 p.m. to measure the air change rate in the chamber.                          day with the ionizer operating (October 31, 2020) and one day without
    After sampling, the DNPH cartridges and field blanks were individ­            the ionizer operating (November 8, 2020). The chamber was maintained
ually capped and wrapped in aluminum foil and kept in a refrigerator              at approximately the same airflow and environmental conditions for
held at ~4 ◦ C. The following day, a total of five DNPH tubes (placed in a        both days of testing, which were also similar to the normal operating
thermally insulated box) and four SUMMA canisters were returned to a              condition experiments. Particles were generated by burning two sticks of
commercial laboratory for chemical analysis (STAT Analysis, Chicago,              incense placed on a shelf on the desk inside of the chamber. Incense
IL), including two inside chamber samples (one with ionizer off; one              sticks were allowed to burn to completion to avoid researcher entry into
with ionizer on); two outside chamber samples (one with ionizer off; one          the chamber, extinguishing after approximately 30 min, and then par­
with ionizer on); and one blank. STAT Analysis originally supplied the            ticle concentrations were allowed to decay for 2–4 h under each test
evacuated SUMMA canisters for VOC sampling and DNPH cartridges for                condition.
aldehyde sampling. The SUMMA canisters were analyzed via a purge                      Measurements of particle concentrations during these experiments
and trap volatile autosampler on an Agilent 6890 gas chromatograph                were made again using a TSI NanoScan SMPS and TSI OPS to measure
(GC) with an Agilent 5973 mass selective detector (MS). This results in a         particle number concentrations in size ranges from ~0.01 μm to ~10
chromatogram that shows mass spectral data for any detected com­                  μm at 1-min intervals, again connected to the sampling system with an
pound as well as retention time. The commercial laboratory has a cali­            electronically controlled automated switching valve, alternating be­
brated list of compounds that it can quantitate against. The MS also              tween 20-min periods sampling inside the chamber and 20-min periods
allowed for an assessment of tentatively identified compounds (TICs),             sampling outside the chamber. CO2 was also injected into the chamber
which have peaks and spectrum show up in the chromatogram, but are                at the same time as incense burning to simultaneously measure the air
not a part of the calibrated list. These TICs were reported from                  change rate with the surrounding lab.
comparing the MS data to a known NIST library of compounds; library
compound search reports were provided by the lab for subsequent                   2.1.3. Data analysis and parameter estimation
analysis. DNPH cartridges were also acquired from the same commercial                 Particle injection and decay data were first visually explored on a
laboratory and returned for analysis, which involved extraction in sol­           size-resolved basis (up to 13 bins for SMPS and up to 16 bins for OPS).
vent and analysis on an Agilent 1100 HPLC system against a list of                For simplicity in making comparisons, integral measures total particle
known compounds from the TO-11A list. Concentrations from DNPH                    number concentrations measured by each instrument were used in the
sampling were calculated by dividing mass values provided by STAT                 analysis. The Nanoscan SMPS has known issues with counting effi­
Analysis by the volume of the sample (calculated as the pump flow rate            ciencies, especially in size ranges >0.15 μm, during some conditions due
times the sample time). STAT Analysis calibrates their analytical systems         to the method used to fit distributions required because of the use of a
to the list of compounds in TO-15 and TO-11A; the TICS allow for some             unipolar charger in the instrument [32,30]. Total number




                  Fig. 2. Timeline of the VOC sampling day experiments conducted during normal operating conditions (October 15, 2020).

                                                                              4
                      Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 74 of 94
Y. Zeng et al.                                                                                                         Building and Environment 195 (2021) 107750


concentrations measured by each instrument (SMPS and OPS, respec­                  2.2. Field measurements (Oregon, USA)
tively) were calculated at each 1-min measurement interval as the sum
of the concentrations measured in each size bin measured by each in­                   A separate set of measurements were made at a field site in Oregon,
strument (i.e., 0.01–0.15 μm for the SMPS and 0.3–10 μm for the OPS).              USA with an operating ’needlepoint’ bipolar ionization system (again,
Additionally, integral measures of PM2.5 mass concentrations were                  GPS-FC48-AC) installed in the air handling unit (AHU). The study site
estimated at each time interval by calculating the mass concentration in           was a 360 m2 office building that was occupied during the measure­
each size bin smaller than 2.5 μm from combination of the SMPS and                 ments. Between five and eight people were present for the duration of
OPS, assuming spherical shape and constant unit density m [33,34]. We              monitoring, and two other individuals also entered the space for short
acknowledge that the assumption of unit density may result in an un­               durations. The building was served by two AHUs and an ionizer unit was
derestimate of PM2.5 mass [35] but it does not affect loss rate estimates.         installed into both air handlers. We conducted sampling upstream and
    We used a dynamic mass balance approach to model the time-                     downstream of the ionizer unit in the AHU that served a conference
varying inside particle concentration for all SMPS and OPS size bins in            room, two offices, a restroom, and an archive room, consisting of ~178
the well-mixed chamber after the incense sticks extinguished (i.e., in the         m2 of floor area. The supply duct was approximately 0.61 m × 0.53 m
absence of indoor particle sources), as shown in following Equation (1).           and the design supply air flow rate was 1000 ft3/min (1700 m3/h).
                                                                                       We conducted air sampling in four locations in the building: 1)
dCin
     = PλCout − (λ + k)Cin                                              (1)        ~0.75 m upstream the ionizer unit in the supply duct, 2) ~0.75 m
 dt
                                                                                   downstream the ionizer unit in the supply duct (Fig. 3), 3) in the outdoor
where P is penetration factor (− ), λ is the air change rate of the chamber        air supply duct, and 4) inside an 11.5 m2 office served by the AHU where
(1/hr), k is the particle deposition loss rate constant (1/hr), Cout and Cin       upstream and downstream sampling occurred. At each location, we
are the outside and inside particle concentrations at time t, respectively         measured particulate matter, size-resolved in 27 bins between 0.01 μm
(#/cm3 or #/m3).                                                                   and 10 μm using a TSI Model 3910 Nanoscan SMPS and a TSI Model
    To solve for the total particle loss rate constant (λ + k), we used a          3330 OPS, O3 using a 2B Technologies Model 106-OEM-L, and VOCs
first-order linear regression solution to the natural logarithm of the             sampled onto AirToxic glass sorbent tubes (PerkinElmer), packed with
particle concentration data measured inside the chamber minus that                 180 mg of Carbotrap B followed by 70 mg of Carboxen 1000, and
measured inside the chamber during background conditions applied                   analyzed by thermal desorption–gas chromatography–mass spectrom­
only to the decay period, as shown in Equation (2).                                etry (TD-GC-MS). Details regarding the TD-GC-MS method are provided
                                                                                   in Appendix 3. In all locations except the location downstream of the
        Cin,t − Cbg                                                                ionizer, temperature and relative humidity were measured continuously
− ln                 = (λ + k)t                                         (2)
       Cin,t=0 − Cbg                                                               (Onset, S-THB-M002).
                                                                                       The ionizer unit in the field location was turned on at the beginning
where Cin,t and Cin,t=0 are the inside particle concentrations at time t and
                                                                                   of the workday, ~8:00 a.m. local time, with measurements beginning at
t=0, respectively. Cbg is the average particle concentration measured
                                                                                   approximately 11:30 a.m. local time. The ionizer remained on for the
inside the chamber during approximately steady-state conditions either             duration of the tests. For measurements made in the supply duct, we
immediately prior to or after the particle injection and decay periods.            measured air pollutant concentrations over a 1 h period. For particle
    For each test using CO2 as a tracer gas, the air change rate (λ) was           measurements, we sampled air upstream and downstream of the ionizer
estimated by regressing the natural logarithm of the inside and outside            through two runs of ~1.5 m of 3/8” conductive tubing (bev-a-line) that
CO2 concentrations versus time, as shown in Equation (3).                          was installed through a sampling port drilled into the aluminum duct.
        Yin,t − Yout                                                               Every 5 min, we manually switched the line attached to the instruments
− ln                  = λt                                              (3)
       Yin,t=0 − Yout                                                              from the upstream to downstream (or vice versa), recording the time­
                                                                                   stamp of the switch in a laboratory notebook. For ozone, we similarly
where Yin,t and Yin,t=0 are the CO2 concentrations (ppm) measured inside           sampled from air upstream and downstream the ionizer through two
the chamber at time t and t = 0, respectively. Yout is the average CO2             runs of ~1.5 m of ¼” perfluoroalkoxy (PFA) tubing, switching every 5
concentration (ppm) measured outside the chamber using a second                    min manually. Upstream of the ionizer system, we inserted the tem­
monitor during the test period. The two CO2 monitors had been previ­               perature and relative humidity (RH) probe into the center of the supply
ously calibrated to each other via co-location tests.                              air duct. Particles, ozone, temperature, and RH were all recorded in a 1-
                                                                                   min interval. VOC measurements were time-integrated in each location
                                                                                   upstream and downstream the ionizer, with two sampling pumps




Fig. 3. Schematic of the AHU in the field site with sampling locations marked. Arrows indicate the direction of airflow through the AHU. MERV = Minimum ef­
ficiency reporting value, NPBI™ = needlepoint bipolar ionizer, O3 = ozone, T = temperature, RH = relative humidity.

                                                                               5
                  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 75 of 94
Y. Zeng et al.                                                                                                            Building and Environment 195 (2021) 107750


drawing air through two runs of ~0.5 m of 1/8” diameter PFA tubing                   the chamber immediately prior to and immediately after switching on
with a target flow rate of ~50 mL/min for each pump. VOCs were                       the ionizer, likely due to the movements and activities of research
sampled in duplicate at each location for 1 h, for a total sample volume             personnel. Comparing ionizer on and off periods visually, there were no
of ~3 L in each sorbent cartridge. In outdoor air and inside the office, we          obvious periods of particle generation or removal inside the chamber for
sampled particles, ozone, temperature and RH, and VOCs in two 30-min                 any of the particle measures.
sampling events occurring in series. VOC samples were made with single                   Fig. 5 shows inside/outside (I/O) chamber concentration ratios
replicate during outdoor sampling and in duplicate during indoor air                 measured throughout the October 24, 2020 test day. I/O ratios are
sampling.                                                                            calculated for each of the three particle measures (total SMPS, total OPS,
   We sampled in the supply duct upstream and downstream of the                      and PM2.5) using the mean inside chamber concentration in a given 20-
ionizer to isolate and observe immediate impacts of the ionization unit.             min sampling interval divided by the mean outside chamber concen­
Additional measurements made in the indoor space and outdoor space                   tration in the prior 20-min interval. Uncertainty in I/O ratios at each 40-
were made to compare supply, indoor, and outdoor concentrations. Note                min combined I/O sample interval is estimated by adding the relative
that we did not have capability to control the indoor space, including               standard deviations of the inside and outside concentrations at each
occupancy, behaviors, and activities. We also did not have access to the             interval in quadrature. I/O ratios are important to use for comparison
mechanical systems such that we could shut off the ionizer system;                   purposes because Mann-Whitney U tests revealed significant differences
therefore, we do not have field data that include a control where the air            in the absolute number concentrations of all particle measures (total
handling system is operating but the ionization system is off.                       SMPS, total OPS, and PM2.5) measured outside the chamber between the
                                                                                     ionizer on and off periods (p < 0.05, Fig. 4), as well as inside the
3. Results                                                                           chamber between the ionizer on and off periods (p < 0.05, Fig. 4).
                                                                                     Normalizing inside chamber concentrations to outside chamber con­
3.1. Laboratory (large chamber) experiments (Chicago, IL)                            centrations accounts for these variations over time that are likely un­
                                                                                     related to ionizer usage. Fig. 5a shows I/O ratios for each 40-min
   In this section, we present data from the large chamber laboratory                combined I/O sample interval over time, with periods of ionizer on
experiments in Chicago, first for the normal operating condition ex­                 and off marked in time. Fig. 5b shows mean (SD) I/O ratios from the
periments, then followed by the particle injection and decay experi­                 same data, grouped by ionizer on and off periods.
ments. Table 1 summarizes the chamber test days and their                                Large standard deviations in I/O ratios were apparent immediately
measurement focus, and also provides average (standard deviation, SD)                before and after switching on the ionizer, driven by large fluctuations in
temperature and relative humidity values measured during each                        particle concentrations (OPS, >0.3 μm) outside the chamber. Otherwise,
experiment, as well as the measured air change rate with the sur­                    I/O ratios were relatively steady throughout the test day with both the
rounding laboratory air. Air change rates of 1.2–1.6 per hour were                   ionizer on and off. The mean (±SD) I/O ratio for the total SMPS con­
achieved during the test periods approximately as intended, including                centrations was 0.41 ± 0.04 with the ionizer off and 0.37 ± 0.02 with
~1.25 per hour with the air handling unit set to low fan speed and ~1.6              the ionizer on (~10% decrease), but differences in these values were not
per hour with the air handling unit set to medium fan speed.                         statistically significant (p = 0.09, Mann-Whitney U test). The mean
                                                                                     (±SD) I/O ratio for the total OPS concentrations was 0.72 ± 0.05 with
3.1.1. Normal operating condition experiments                                        the ionizer off and 0.70 ± 0.03 with the ionizer on (~3% decrease), but
   This section summarizes particle concentrations, select VOC con­                  differences in these values were not statistically significant (p = 0.39,
centrations, O3, and NOx concentrations measured during the normal                   Mann-Whitney U test). The mean (±SD) I/O ratio for estimated PM2.5
operating condition experiments conducted in the large chamber.                      concentrations was 0.40 ± 0.10 with the ionizer off and 0.38 ± 0.08 with
                                                                                     the ionizer on (~5% decrease), but differences in these values were also
3.1.1.1. Particle concentrations. Fig. 4 shows particle concentrations               not statistically significant (p = 0.67, Mann-Whitney U test). These re­
measured inside and outside the chamber on the October 24, 2020 test                 sults suggest that while I/O ratios for each measure of particulate matter
day under normal operating conditions with periods of ionizer on and off             were slightly lower with the ionizer on than with the ionizer off, the
marked in time. Each data point represents a 1-min interval reading, and             differences were not statistically significant, and may have been affected
readings alternate from 20-min sampling periods inside followed by 20-               by variations in concentrations outside the chamber during the test
min sampling periods outside. Fig. 4a shows total number concentra­                  period. Note that the Mann-Whitney U tests applied to these data are
tions measured by the SMPS (Total SMPS: ~0.01–0.3 μm); Fig. 4b shows                 also underpowered, with small sample sizes of n = 6 intervals with the
total number concentrations measured by the OPS (Total OPS: 0.3–10                   ionizer on and n = 4 intervals with the ionizer off.
μm); and Fig. 4c shows estimates of PM2.5 concentrations made using
data from both the SMPS and OPS. Particle concentrations inside the                  3.1.1.2. VOC and aldehyde concentrations. Tables 2 and 3 show results
chamber were lower than concentrations outside the chamber, but                      for the detection and quantification of organic compounds on the VOC
closely tracked outside chamber concentrations over time. There was a                sampling day (October 15, 2020). Table 2 shows compounds identified
spike in OPS-measured and estimated PM2.5 mass concentrations outside                and quantified using the TO-15 and TO-11A target list of compounds;



Table 1
Large chamber test condition summary, with average temperature and RH inside and outside the chamber during each test condition.
  Date                 Condition                 Target                Sample                Temperature (◦ C)        RH (%)               Air Change Rate (1/hr)

                                                                       Location              Mean (SD)                Mean (SD)

  Oct 15, 2020         Normal operation          VOCs                  Inside                23.4 (1.2)               26.5 (4.4)           1.25
                                                                       Outside               24.2 (1.2)               25.0 (4.5)
  Oct 24, 2020         Normal operation          PM, O3, NOx           Inside                26.9 (2.7)               26.2 (1.3)           1.59
                                                                       Outside               23.9 (0.1)               25.6 (0.8)
  Oct 31, 2020         Injection & Decay         PM                    Inside                24.3 (1.0)               29.8 (0.6)           1.26
                                                                       Outside               22.1 (0.7)               31.2 (1.3)
  Nov 8, 2020          Injection & Decay         PM                    Inside                25.7 (0.3)               39.0 (1.7)           1.26
                                                                       Outside               24.3 (0.1)               48.4 (0.5)


                                                                                 6
                  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 76 of 94
Y. Zeng et al.                                                                                                             Building and Environment 195 (2021) 107750




Fig. 4. Particle concentrations measured inside and outside the chamber, alternating every 20 min, on the October 24, 2020 sampling day with the ionizer on and off
periods marked: a) total number concentrations measured by the TSI NanoScan SMPS (~0.01–0.3 μm), b) total number concentrations measured by the TSI OPS
(0.3–10 μm), and c) estimated PM2.5 mass concentrations made using both the SMPS and OPS data.


                                                                                                                      Fig. 5. Inside/outside (I/O) chamber con­
                                                                                                                      centration ratios calculated for three particle
                                                                                                                      measures (total SMPS, total OPS, and PM2.5)
                                                                                                                      on the October 24, 2020 sampling day under
                                                                                                                      normal operating conditions with the ionizer
                                                                                                                      on and off periods marked: a) I/O ratios for
                                                                                                                      each 40-min combined I/O sample interval
                                                                                                                      over time, and b) mean (SD) I/O ratios,
                                                                                                                      grouped by ionizer on and off periods. I/O
                                                                                                                      ratios are calculated for each of the three
                                                                                                                      particle measures using the mean inside
                                                                                                                      chamber concentration in a given 20-min
                                                                                                                      sampling interval divided by the mean
                                                                                                                      outside chamber concentration in the prior
                                                                                                                      20-min interval. Uncertainty in I/O ratios at
                                                                                                                      each 40-min combined I/O sample interval
                                                                                                                      is estimated by adding the relative standard
                                                                                                                      deviations of the inside and outside con­
                                                                                                                      centrations at each interval in quadrature.


confidence in both detection and quantification in Table 2 is high given                 Table 2 reveals several key observations regarding air composition
the analytical laboratory’s calibrations for these target analytes. Table 3          inside and outside the chamber during testing. First, the summation of
shows concentrations of organic analytes tentatively identified and                  total organic compounds (TOC) from the combination of TO-15 and TO-
pseudo-quantified in the library compound search of spectral peaks                   11A analyses shows that summed VOC concentrations were higher in the
detected outside of the TO-15 target list from the SUMMA canister                    chamber (84 μg/m3) than outside of the chamber (59 μg/m3) during
samples.                                                                             baseline (ionizer off) conditions (i.e., an I/O chamber ratio of ~1.4).


                                                                                 7
                     Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 77 of 94
Y. Zeng et al.                                                                                                                     Building and Environment 195 (2021) 107750


Table 2
Organic compound analysis for the TO-15 and TO-11A analyte lists applied to samples collected inside (I) and outside (O) the chamber during ionizer on and off
conditions on October 15, 2020.
  Test           Analyte                           MW        Ionizer Off                                Ionizer On                                  % Change in I/O Ratio1
  Method
                                                   (g/mol)   Inside          Outside          I/O       Inside           Outside          I/O

                                                             (μg/m3)         (μg/m3)          Ratio     (μg/m3)          (μg/m3)          Ratio

  TO-11A         Formaldehyde                      30        11.4            5.9              1.95      10.6             5.3              1.98      +2%
  TO-11A         Acetaldehyde                      44        5.9             5.4              1.10      5.7              4.6              1.25      +13%
  TO-15          Acetone                           58        23              36               0.64      41               37               1.11      +73%
  TO-11A         Butyraldehyde                     72        2.1             2.0              1.06      2.2              1.6              1.35      +28%
  TO-15          Toluene                           92        2.6             4.5              0.58      3.4              5.1              0.67      +15%
  TO-15          1,2-Dichloroethane                99        4.1             <2.4             >1.7      <2.4             <2.4             n/a       At least   −   42%
  TO-15          Ethylbenzene                      106       7.5             <2.7             >2.8      <2.7             <2.7             n/a       At least   −   64%
  TO-15          m,p-Xylene                        106       24              <5.2             >4.6      <5.2             <5.2             n/a       At least   −   78%
  TO-15          Dichlorodifluoromethane           121       3.6             <3.0             >1.2      <3.0             <3.0             n/a       At least   −   17%
  Total          Summed TOC2                       n/a       84.2            58.9             1.43      68.0             58.8             1.16      − 19%
  1
    Inside/outside (I/O) chamber ratios are calculated for each ionizer on and off period. The % change in I/O ratio shows comparisons between all inside/outside (I/
O) chamber values when possible. When an analyte was reduced inside the chamber below reporting limit (<RL) and/or when the outside chamber concentration of an
analyte also found inside the chamber was < RL, then the % change in I/O ratio for that analyte was estimated to be “at least” the shown percent change.
  2
    The summation of total organic compounds (TOC) is the sum of the concentrations of each of the analytes shown for each sample. The I/O ratio for summed TOC is
calculated as the summed TOC value for inside chamber values divided by the summed TOC value for outside chamber values for each of the ionizer on and off
conditions.



Table 3
Organic compound analysis for analytes tentatively identified in a compound search (TICS) of the GC-MS analysis of SUMMA canister samples collected inside (I) and
outside (O) the chamber during ionizer on and off conditions on October 15, 2020. (ND = not detected).
  Test           Tentatively Identified Analyte (Quality)    MW            Ionizer Off                               Ionizer On                                    %
  Method                                                                                                                                                           Change in I/O
                                                             (g/mol)       Inside           Outside     I/O          Inside        Outside        I/O
                                                                                                                                                                   Ratio1
                                                                           (μg/m3)          (μg/m3)     Ratio        (μg/m3)       (μg/m3)        Ratio

  TICS           Acetonitrile (<10)                          44            ND               6           ≪1           ND            17.3           ≪1               n/a
  TICS           Ethanol (<10 ionizer off; >50 ionizer on)   46            13.8             15.9        0.87         12.8          8.3            1.54             +78%
  TICS           3-Butenamide (10)                           85            ND               ND          n/a          1.9           ND             >1               ↑
  TICS           4-Penten-1-ol (27)                          86            ND               1.8         <1           ND            ND             n/a              n/a
  TICS           Hexanal (40)                                100           ND               2.1         <1           ND            2.5            n/a              n/a
  TICS           Hexane, 3,3-dimethyl- (64)                  114           3.8              ND          >1           2.5           ND             >1               ↓
  TICS           Hexane, 2,3,5-trimethyl- (50)               128           2.8              ND          >1           ND            ND             n/a              ↓
  TICS           1R-.alpha.-Pinene (76)                      136           ND               2.2         <1           ND            ND             n/a              n/a
  TICS           Cyclohexene, 4-ethenyl-1,4-dimethyl (50)    136           ND               ND          n/a          1.9           ND             >1               n/a
  TICS           3-Phenyl-1-butanol (<10)                    150           2                ND          >1           ND            ND             n/a              ↓
  TICS           Nonane, 4,5-dimethyl (64)                   156           1.8              ND          >1           ND            ND             n/a              ↓
  TICS           Decane, 4-ethyl- (59)                       170           ND               ND          n/a          9.2           ND             ≫1               ↑
  TICS           Undecane, 4,6-dimethyl- (72)                184           ND               ND          n/a          5.7           ND             ≫1               ↑
  TICS           Undetermined2 (<10)                         und.          ND               ND          n/a          17.9          ND             ≫1               ↑
  Total          Summed TOC                                  –             24.2             28.0        0.86         51.9          28.1           1.85             +114%
  1
    Inside/outside (I/O) chamber ratios are calculated for each ionizer on and off period. The % change in I/O ratio shows comparisons between all inside/outside (I/
O) chamber values when possible. Given the uncertainties in both identification and quantification of the compounds from the TICS, the % change in I/O ratios is
shown for only a limited number of constituents, and otherwise shows qualitative increases or decreases with an up or down arrow.
  2
    Tentatively identified compound possibilities include: ethylene oxide (44 g/mol; quality <10), carbon dioxide (44 g/mol; quality <10), octodrine (129 g/mol;
quality <10), or 2-Heptanamine, 5-methyl- (129 g/mol; quality <10).


Present in the indoor challenge mixture in the greatest amounts were: m,                   weight compounds (>95 g/mol) 1,2-dichloroethane, ethylbenzene, m,p-
p-Xylene (~24 μg/m3), acetone (~23 μg/m3), and formaldehyde (~11                           xylene, and dichlorodifluoromethane were each reduced from above
μg/m3). These compounds and their magnitudes are reasonably                                detection limits prior to ionization to below detection limits during
consistent with medians and means observed in the US EPA Building                          ionization, with percent reductions in I/O chamber ratios ranging from
Assessment Survey and Evaluation Study (BASE) study of office build­                       at least 17% to >78% for these compounds. Conversely, concentrations
ings [36] and in a recent study of a variety of commercial retail buildings                of some of the lower molecular weight compounds identified in the TO-
in California [37]. Second, summed TOC values for these targeted                           15 and TO-11A analyte lists increased during ionizer operation,
analytes in Table 2 were similar outside the chamber during both ionizer                   including acetone with a ~73% increase in I/O ratio (and from 23 μg/m3
on and off conditions (~59 μg/m3), suggesting reasonably constant                          to 41 μg/m3 inside the chamber with fairly constant concentrations
conditions during testing in the lab area surrounding the chamber.                         outside the chamber), butyraldehyde (i.e., butanal) with a ~28% in­
    Third, summed TOC values for these targeted TO-15 and TO-11A                           crease in I/O ratio (with some potential attribution to variations in
analytes were lower during the ionizer on period than the ionizer off                      concentrations outside the chamber), and toluene with a ~15% increase
period, with summed TOC concentrations inside chamber decreasing                           in I/O ratio (from 2.6 μg/m3 to 3.4 μg/m3 inside the chamber).
from 84 μg/m3 to 68 μg/m3 (19% decrease in I/O chamber ratio).                                 These data suggest that while ionization led to a decrease in some
However, the ionizer operation appeared to lead to varying responses                       hydrocarbons, the ionization process appears to have led to partial
for individual compounds, with some increasing in concentration and                        decomposition of some hydrocarbons, resulting in the observed in­
others decreasing. For example, concentrations of higher molecular                         creases in some oxygenated VOCs. This proposed phenomenon of


                                                                                       8
                  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 78 of 94
Y. Zeng et al.                                                                                                           Building and Environment 195 (2021) 107750


incomplete VOC degradation is consistent with the ionization process               indeterminable compound, with mass spectral peaks at either 44 g/mol
charging VOCs, and then those VOC ions (VOC+ or VOC-, depending on                 or 129 g/mol, that could not be identified with high enough quality to
ionization mechanism) either decomposing to a smaller VOC and an                   yield further insight. While these TICS comparisons should be inter­
accompanying ion, or going on to react with molecular oxygen (O2). The             preted with caution (i.e., tentative in identification and even less con­
resulting ion-molecule cluster (e.g., [VOC⋅O2]+) could then undergo a              fidence in quantification), these results further support findings in
rearrangement to form a carbonyl group (C–   – O), producing the observed          Table 2 of varied responses in individual compounds in the chamber
enhancements in some oxygenated VOCs (oVOCs). Some of the                          presumably due to the ionization process, including some being detected
carbonyl-containing compounds did not increase, but that may be a                  or increasing only with the ionizer on and some only with the ionizer off.
function of analytical detection limits and the original concentration of
precursors to form those aldehydes. The observed increase in toluene               3.1.1.3. O3 and NO2 concentrations. Fig. 6 shows O3 and NO2 concen­
from use of the ionizer was unexpected, as toluene is an oxygen-free               trations measured inside the chamber during one of the normal oper­
hydrocarbon, but we hypothesize that it is a decomposition or frag­                ating condition experiments with and without the ionizer operating,
mentation product following ionization of larger aromatics. Further, the           conducted on October 24, 2020. Concentrations of both constituents
net formation of acetone provides further insight on potential VOC                 inside the chamber were low (i.e., median of ~1.5–2 ppb for O3 and ~4
degradation - and oVOC production - mechanisms. Acetone has an                     ppb for NO2) both with and without the ionizer operating, as is fairly
ionization energy (IE) of 9.7 eV, so ambient acetone should be ionized in          typical for an indoor environment with no known sources of either
the bipolar ionization device. However, the net formation of acetone               constituent [38–40], and with moderate gas-phase filtration on the air
indicates that it is also being produced, either as a decomposition                intake. There were no significant differences (i.e., neither an increase
product of other, larger ketones, or as an oxidation product following the         nor a decrease) in NO2 concentrations measured inside the chamber
charged VOC + ions binding with O2 and undergoing subsequent rear­                 with or without the ionizer operating (Mann-Whitney U test p = 0.29).
rangement and/or decomposition reactions.                                          There was a small, statistically significant decrease in O3 concentrations
    Table 3 further demonstrates some compound-specific effects of the             inside the chamber with the ionizer operating compared to ionizer off
ionizer operation, albeit with much less certainty in identification and           conditions (Mann-Whitney U test p < 0.05), with median values of ~2
quantification than the TO-15 and TO-11A results in Table 2 because of             ppb and ~1.5 ppb, respectively. However, this difference was within
high uncertainties in the TICS process. Quality values from the NIST               instrument uncertainty and O3 concentrations outside the chamber were
library compound search are reported in Table 3 and should be inter­               not measured but could have varied as well. Operation of the ionizer as
preted as general indicators of quality that primarily serve to distinguish        described in the chamber clearly did not generate detectable O3 or NO2
between highly uncertain identification (i.e., lower quality values < 20)          emissions, nor did it appear to substantially decrease concentrations of
and more certain identification (i.e., higher quality values > 50) (but            either O3 or NO2 at these low concentrations. A time-series of O3 con­
these are not well-defined thresholds). Several tentatively identified             centration in the chamber is shown in Fig. S3, which illustrates this small
compounds were detected only in outside chamber samples and not                    decrease, as well as a lack of detectable O3 emissions. Our finding of no
inside chamber samples with both low and high quality values. Ethanol              O3 emissions is consistent with publicly available reports of standard­
was detected in all samples and appeared to lead to an increase in I/O             ized testing of this same technology using UL Standards 867 and 2998.
chamber ratio of more than 50%, with inside chamber concentrations
remaining fairly constant during both ionizer on and off periods, while            3.1.2. Particle injection and decay experiments
outside chamber concentrations decreased during ionizer operation.                     This section details results from the particle injection and decay
    Several tentatively identified compounds with higher identification            experiments conducted on October 31, 2020 (with the ionizer on) and
confidence (i.e., quality >50) were reduced from some level of identi­             November 8, 2020 (with the ionizer off). Fig. 7 shows profiles of integral
fication and quantification to no identification or quantification during          measures of particle number concentrations (i.e., total SMPS for particle
ionizer operation, including potentially 3,3-dimethyl-Hexane, 2,3,5-               sizes ~0.01–0.15 μm and total OPS for particle sizes 0.3–10 μm) during
trimethyl-Hexane, and 4,5-dimethyl-Nonane, each with likely identified             the entire injection and decay process. Burning of incense in the
MW > 100 g/mol. Conversely, several tentatively identified compounds               chamber increased total particle concentrations in the 0.01–0.15 μm size
were detected during ionizer operation that were not originally identi­            range from less than 10,000 #/cm3 during baseline conditions to
fied without ionizer operation, including potentially 3-Butenamide                 ~160,000 #/cm3 at peak concentrations, and subsequently decayed
(small increase, low quality), 4-ethenyl-1,4-dimethyl-Cyclohexene                  back to baseline values over time. Similarly, burning of incense in the
(small increase, moderate quality), 4-ethyl-Decane (larger increase,               chamber increased total particle concentrations in the 0.3–10 μm size
higher quality), and 4,6-dimethyl-Undecane (larger increase, higher                range from less than 200 #/cm3 during baseline conditions to ~2500
quality), each with MW > 80 g/mol. There was also an increase in an                #/cm3 at peak concentrations, and also subsequently decayed back to




Fig. 6. Concentrations of (a) O3 and (b) NO2 measured inside the chamber during the normal operating condition experiment with the ionizer on and off on October
24, 2020.

                                                                               9
                   Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 79 of 94
Y. Zeng et al.                                                                                                               Building and Environment 195 (2021) 107750




Fig. 7. Time-series profiles of total particle concentrations measured by the SMPS (0.01–0.15 μm) and OPS (0.3–10 μm) during particle injection and decay ex­
periments: (a) total SMPS and (b) total OPS on the ionizer test day (October 31, 2020), and (c) total SMPS and (d) total OPS on the test day without the ionizer
operating (November 8, 2020). Vertical dashed line in (a) and (b) demonstrate when the ionizer was switched on and off.


baseline values over time. There were no major differences in the in­                 for three integral particle measures of (a) PM2.5, (b) total number con­
jection and decay process with the ionizer on or off conditions, although             centrations in the 0.01–0.15 μm size range measured by the SMPS (i.e.,
the ionizer off test period was shorter than the ionizer on period. The               “Total SMPS”), and (c) total number concentrations in the 0.3–10 μm
estimated PM2.5 concentrations averaged ~4–5 μg/m3 during baseline                    size range measured by the OPS (i.e., “Total OPS”). Deposition loss rate
conditions on both test days and peaked between ~750 and ~900 μg/m3                   constants (k) can be estimated by subtracting the air change rate (λ) from
during the height of the injection period. Fig. S4 shows results from air             the total loss rate (λ + k), although since the air change rate was the
change rate measurements using CO2 injection and decay made during                    same in each condition, total loss rates can be used for direct comparison
the particle injection and decay experiments conducted on October 31,                 between ionizer on and off conditions.
2020 (with the ionizer on) and November 8, 2020 (with the ionizer off).                   Fig. 8a demonstrates that the operation of the ionizer did not
On both days, the air change rate with the surrounding space was esti­                meaningfully increase PM2.5 loss rates in the chamber, as loss rates were
mated to be ~1.26 1/h, demonstrating the ability to achieve consistent                ~1.27 1/h with the ionizer off and ~1.28 1/h with the ionizer on. The
chamber test conditions on different days of experiments.                             difference of ~0.01 1/h (<1%) between ionizer on and off conditions is
    Fig. 8 shows estimated total particle loss rates (λ + k) resulting from           within the uncertainty of the regression approach. Fig. 8b demonstrates
the particle injection and decay experiments conducted on October 31,                 that the loss rates of the integral measure of total particles 0.01–0.15 μm
2020 (with the ionizer on) and November 8, 2020 (with the ionizer off)                measured by the SMPS apparently increased from ~1.31 1/h with the




Fig. 8. First-order loss rate constants (λ + k) with the ionizer on and off for the following: (a) PM2.5 mass concentrations, (b) total number concentrations measured
by the SMPS (0.01–0.15 μm), and (c) total number concentrations measured by the OPS (0.3–10 μm). Chamber air change rates were measured to be ~1.26 1/h on
both test days.

                                                                                 10
                  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 80 of 94
Y. Zeng et al.                                                                                                           Building and Environment 195 (2021) 107750


ionizer off to ~1.45 1/h with the ionizer on (an increase in total SMPS              ionization on mechanical filtration particle removal efficiency. We
loss rates of ~11%). Conversely, Fig. 8c demonstrates that the operation             observe an increase in particles >1 μm in indoor air compared to mea­
of the loss rates of the integral measure of total particles 0.3–10 μm               surements made downstream of the ionizer, though we cannot discern
measured by the OPS apparently decreased from ~1.16 1/h with the                     whether this effect is due to the ionization unit or the presence of oc­
ionizer off to ~1.13 1/h with the ionizer on (a small decrease in total              cupants in the indoor space. We also observed similar ozone concen­
OPS loss rates of ~3%). For reference, multiplying these differences in              trations upstream and downstream of the ionizer, implying the system is
loss rates by the volume of the chamber yields equivalent clean air de­              not generating ozone.
livery rate (CADRs) in this test configuration of approximately 0.7 m3/h                 In contrast with the particle and ozone measurements, Fig. 10 shows
(0.4 cfm), 5.2 m3/h (3 cfm), and − 1.3 m3/h (− 0.8 cfm) for PM2.5, Total             that chemistry initiated by the ionizer appears to impact VOC concen­
SMPS, and Total OPS particulate matter metrics.                                      trations within the duct (i.e., from upstream to downstream the ionizer
    These results suggest that although the operation of the ionizer                 unit). In particular, we observe increases in lower molecular weight,
appeared to have led to some differences in particle loss rates between              oxygenated species which are expected to be reactive intermediates of
the ultrafine (i.e., 0.1–0.15 μm measured by the SMPS) and fine and                  the degradation processes initiated by the ionization unit. Ethanol,
coarse (0.3–10 μm measured by the OPS) size ranges, the net impacts on               isopropanol, and acetone increased by approximately 133%, 213%, and
estimates of total PM2.5 loss rates were negligible. This observation of an          168% respectively, from upstream to downstream of the ionizer. As
increase in loss rates for ultrafine particles (<0.15 μm), a decrease in loss        discussed previously, the ionization energies of these compounds indi­
rates for larger particles (>0.3 μm), and no net change in PM2.5 loss rates          cate they should be ionized by the unit; net production of these com­
is conceivably explained in a way that could be consistent with                      pounds indicates they are also generated as a result of decomposition or
agglomeration of small particles into larger particles, as smaller particles         rearrangement reactions. We also observed increases in heptane (230%)
could have grown out of the <0.15 μm size range (thus increasing loss                and methyl methacrylate (429%) and decreases in larger molecular
rates in the range) but then appeared in the >0.3 μm size range (thus                weight fluorinated compounds. Interestingly, and consistent with the
decreasing loss rates in the range), yet did not grow large enough to                observations in the chamber studies, we observed an increase in toluene
encourage more rapid deposition to surfaces in the test chamber. In                  and a decrease in xylene levels downstream of the ionizer unit (see
other words, while these results suggest that the reported mechanism of              Appendix 4).
action of the ionizer (agglomeration or particle growth) may be work­                    We also semi-quantified select aldehydes, acids, alcohols, and other
ing, particle mass was still conserved and the ionizer function contrib­             compounds, shown aggregated in Fig. 10, as we are less confident in
uted to shifting the size distribution slightly in the direction of larger           quantification and identification than those compounds present in our
particles.                                                                           calibration standard (explained in Appendix 3). Full reporting of com­
                                                                                     pounds shown is shown in Appendix 4. Indoor concentrations of VOCs
3.2. Field measurements (Oregon, USA)                                                (labeled “Office”) are higher than downstream the ionizer, primarily due
                                                                                     to substantial increases in ethanol, isopropanol, and acetone. These
    Fig. 9 shows monitoring results for particle size distributions                  compounds may be generated in the space by ion-initiated chemistry,
(Fig. 9a), total particle number concentration from 0.01 to 10 μm                    although they are also are emitted from humans [43,44] and other in­
(Fig. 9b), and ozone concentrations (Fig. 9c) measured in the four lo­               door sources [45] such as hand sanitizers and other alcohol-based
cations in the office building described in Section 2.2. Particle number             products. We are unable to discern the relative contribution of the
and size distributions upstream and downstream of the ionization unit                ionizer-initiated chemistry vs. indoor sources to the observed the
are similar; it does not appear that particle agglomeration occurred over            elevated indoor concentrations in this field study.
the short length (~0.75 m) from the ionizer to the downstream sampling
location in the supply duct. This finding is not unexpected, given the               4. Discussion and conclusions
short residence time in the duct from the upstream to downstream
sampling location. However, if an ionization system is installed with the                Results from the chamber experiments conducted under normal
intent to increase the single-pass particle removal efficiency of a filter           operating conditions described herein suggest there were small re­
[41,42] by agglomeration, agglomeration would need to occur within                   ductions in inside/outside chamber ratios for three particle measures of
the time-scale of transport from the ionizer to the filter. Data shown in            total SMPS (~0.01–0.3 μm) number concentrations, total OPS (0.3–10
Fig. 9 demonstrate that particle size distributions are not substantially            μm) number concentrations, and PM2.5 mass concentrations, but the
altered in the timeframe of transport from the ionization unit to the                differences were not statistically significant and were partially impacted
downstream sampling location. Further testing is warranted, e.g.,                    by simultaneous changes in the surrounding laboratory. Results from the
following ASHRAE Standard 52.2, to determine the impacts of upstream                 particle injection and decay experiments in the same chamber suggest




Fig. 9. a) Particle size distributions, b) particle number concentrations, and c) ozone concentrations in an office building with operating needlepoint bipolar
ionization (NPBI™) system. Upstream is the sampling location ~0.75 m upstream the ionizer in the supply air duct, while downstream is ~0.75 m downstream the
ionizer in supply air duct. Note that both upstream and downstream sampling locations follow a MERV 8 filter, as described in Section 2.2 of the text.

                                                                                11
                  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 81 of 94
Y. Zeng et al.                                                                                                          Building and Environment 195 (2021) 107750




Fig. 10. Summary of VOC monitoring in an occupied office building with an operating needlepoint bipolar ionization system. Upstream is the sampling location
~0.75 m upstream the ionizer in the supply air duct, while downstream is ~0.75 m downstream the ionizer in supply air duct. “*” denotes concentrations
extrapolated from the calibration curve.


that the operation of the ionization unit in the test chamber appeared to          chemical reactions can occur, producing uncharged, neutral products
have led to a slight increase in loss rates for ultrafine particles (<0.15         that would no longer be easily removed. If the ionizer were able to
μm) and a slight decrease in loss rates for larger particles (>0.3 μm),            sequentially ionize these neutral daughter products, then these products
resulting in a negligible net change in PM2.5 loss rates. This observation         would not influence indoor air. However, if the residence time in the
is conceivably explained by agglomeration of smaller particles that grew           ionizing region is insufficient to fully ionize not only the parent VOCs
out of the <0.15 μm size range and appeared in the >0.3 μm size range              initially in the indoor air, but also the multiple generations of daughter
but did not grow large enough to encourage more rapid deposition to                products, then the unintended consequence of ionizers may be to
surfaces in the test chamber. In other words, while these results suggest          enhance concentrations of smaller, potentially oxidized daughter VOCs.
that the reported mechanism of action of the ionizer (agglomeration or                 VOC ions formed in an ionizer have several possible fates in the in­
particle growth) may be occurring, estimated particle mass was still               door environment: they may (i) be removed to surfaces or (ii) react with
conserved, and the ionizer function shifted the size distribution slightly         neutral molecules in the gas phase to form an array of products. These
in the direction of larger particles. Results from the field study revealed        ion-molecule reactions include adduct formation, charge transfer, and
similar particle number and size distributions upstream and downstream             hydride transfer, and the mechanism of reaction determines the product
of the ionization unit, suggesting there were minimal impacts within the           and potential for formation of ultrafine particles versus oxygenated VOC
short duct length in this installation (which occurred after a MERV 8              or other products. Adduct formation, or clustering, can lead to new
particle filter).                                                                  particle formation if additional molecules or ions continue to cluster to
    O3 was not observed as a byproduct of operation of the tested device.          the initial adduct. Researchers have shown that ion-molecule reactions
The ionizer used in this study is designed to ionize molecules with                are central to new particle formation: clusters of ions and molecules
ionization energies <12.07 eV [46], which is below the ionization en­              rapidly grow to form small particles and are clearly correlated to particle
ergy of molecular oxygen (O2). This criterion is important, as ionizing O2         growth events in the atmosphere [47].
is a key method for generating ozone (O3), a known air pollutant, and, as              This work is not without limitations and future directions for
mentioned, a common drawback to many ionizer devices in the past.                  improvement. For one, this work was limited to a small number of field
This approach appears to successfully prevent O3 formation as tested               and laboratory experiments of a single bipolar ionization device,
here.                                                                              without replicates. Second, we relied on a limited set of analytical ap­
    Both the laboratory and field data collected herein suggest that other         proaches, especially for gas-phase organics detection and quantification.
unintended byproduct formation (e.g., of smaller, potentially oxidized             Third, we did not evaluate efficacy for microbiological constituents,
VOCs) is likely occurring, with some consistencies observed in both                despite the high level of interest in these types of technologies for
constituent reductions (e.g., xylenes, ethylbenzene, and 1,2-dichloro­             inactivating opportunistic pathogens such as SARS-CoV-2. Regardless of
ethane) and increases (e.g., acetone, ethanol, and toluene), with some             these limitations, this work highlights the need to improve and stan­
consistencies observed between both the chamber tests and field tests.             dardize methods of testing air cleaning technologies to capture the net
The concept behind ionization with respect to VOCs is that if the ioni­            effects of contaminant removal and/or generation on indoor air.
zation energy is below that of the system, the VOCs will lose an electron              Given the rapid acceleration in the use of these types of electronic air
and become positively charged ions, VOC+. These VOC+ ions could                    cleaning technologies and many others, additional work should strive to
then be removed through electrostatic interactions with surfaces or to a           expand and ultimately standardized test methods for evaluating the ef­
negatively charged plate (if present). Negatively charged VOC ions                 ficacy and potential for byproduct formation of these devices, especially
could be produced through reactions with electrons or other anions in              those that rely on chemical interactions to remove or inactivate pollut­
the system. However, between initial ionization and removal, many                  ants from air. Ionizer products in particular should be tested in greater


                                                                              12
                      Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 82 of 94
Y. Zeng et al.                                                                                                                                    Building and Environment 195 (2021) 107750


quantity and variety, and under other realistic operating configurations                                   Aerosol Air Qual. Res. 15 (2015) 994–1007, https://doi.org/10.4209/
                                                                                                           aaqr.2014.08.0166.
(e.g., different ion concentrations, recirculating air configurations, non-
                                                                                                    [16]   Y. Zhang, J. Mo, Y. Li, J. Sundell, P. Wargocki, J. Zhang, J.C. Little, R. Corsi,
well-mixed spaces with varying vertical or horizontal ion distributions).                                  Q. Deng, M.H.K. Leung, L. Fang, W. Chen, J. Li, Y. Sun, Can commonly-used fan-
Further efficacy and byproduct testing should explore the impact of                                        driven air cleaning technologies improve indoor air quality? A literature review,
other indoor VOC challenge mixtures, including the impact of occu­                                         Atmos. Environ. 45 (2011) 4329–4343, https://doi.org/10.1016/j.
                                                                                                           atmosenv.2011.05.041.
pants, perhaps specific to building use types or occupancy scenarios.                               [17]   K.-H. Kim, J.E. Szulejko, P. Kumar, E.E. Kwon, A.A. Adelodun, P.A.K. Reddy, Air
Test approaches should consider the use of a broader array of analytical                                   ionization as a control technology for off-gas emissions of volatile organic
approaches, such as additional organic analysis beyond the GC-MS and                                       compounds, Environ. Pollut. 225 (2017) 729–743, https://doi.org/10.1016/j.
                                                                                                           envpol.2017.03.026.
HPLC approaches and analyte lists used herein, including but not limited                            [18]   W. Liu, J. Huang, Y. Lin, C. Cai, Y. Zhao, Y. Teng, J. Mo, L. Xue, L. Liu, W. Xu,
to real-time organics analysis, semi-volatile compounds, and especially                                    X. Guo, Y. Zhang, J.J. Zhang, Negative ions offset cardiorespiratory benefits of PM
inactivation of pathogens or surrogate organisms.                                                          2.5 reduction from residential use of negative ion air purifiers, Indoor Air ina
                                                                                                           (2020), 12728., https://doi.org/10.1111/ina.12728.
                                                                                                    [19]   W. Dong, S. Liu, M. Chu, B. Zhao, D. Yang, C. Chen, M.R. Miller, M. Loh, J. Xu,
Declaration of competing interest                                                                          R. Chi, X. Yang, X. Guo, F. Deng, Different cardiorespiratory effects of indoor air
                                                                                                           pollution intervention with ionization air purifier: findings from a randomized,
                                                                                                           double-blind crossover study among school children in Beijing, Environ. Pollut.
    The authors declare that they have no known competing financial                                        254 (2019) 113054, https://doi.org/10.1016/j.envpol.2019.113054.
interests or personal relationships that could have appeared to influence                           [20]   BOMA, Getting Back to Work 2.0: Building Re-entry: Best Practices in a COVID-19
                                                                                                           Reality, 2020.
the work reported in this paper.
                                                                                                    [21]   ASHRAE, Filtration/disinfection. ASHRAE COVID-19 resources, 2020. URL, https
                                                                                                           ://www.ashrae.org/technical-resources/filtration-disinfection.
Acknowledgements                                                                                    [22]   ASHRAE, ASHRAE Position Document on Filtration and Air Cleaning, 2018.
                                                                                                    [23]   CDC, Coronavirus Disease 2019 (COVID-19): community, work & school -
                                                                                                           ventilation, 2020. URL https://www.cdc.gov/coronavirus/2019-ncov/communi
    We would like to acknowledge Ian Cull for loaning sampling pumps                                       ty/ventilation.html.
for DNPH cartridges and a ppbRAE PID for real-time VOC detection,                                   [24]   GPS, GPS-FC48-AC Product Data Sheet, 2019.
STAT Analysis for their analytical support, and several colleagues (who                             [25]   D.H. Bennett, W. Fisk, M.G. Apte, X. Wu, A. Trout, D. Faulkner, D. Sullivan,
                                                                                                           Ventilation, temperature, and HVAC characteristics in small and medium
will remain anonymous) who provided their insight on experiences with                                      commercial buildings in California: small and medium commercial buildings in
installations of the tested ionizer and also loaned equipment for our                                      California, Indoor Air 22 (2012) 309–320, https://doi.org/10.1111/j.1600-
testing.                                                                                                   0668.2012.00767.x.
                                                                                                    [26]   A. Persily, J. Gorfain, Analysis of Ventilation Data from the U.S. Environmental
    This research did not receive any specific grant from funding                                          Protection Agency Building Assessment Survey and Evaluation (BASE) Study (No.
agencies in the public, commercial, or not-for-profit sectors.                                             NISTIR 7145), National Institute of Standards and Technology (NIST), 2004.
                                                                                                    [27]   Direct Supply, 11 questions on a proven pathogen-reducing air cleaning system,
                                                                                                           2020. https://www.directsupply.com/blog/11-questions-on-a-proven-pathogen-
Appendix A. Supplementary data                                                                             reducing-air-cleaning-system/.
                                                                                                    [28]   V. Perez, D.D. Alexander, W.H. Bailey, Air ions and mood outcomes: a review and
   Supplementary data to this article can be found online at https://doi.                                  meta-analysis, BMC Psychiatr. 13 (2013) 29, https://doi.org/10.1186/1471-244X-
                                                                                                           13-29.
org/10.1016/j.buildenv.2021.107750.                                                                 [29]   H. Zhao, E.T. Gall, B. Stephens, Measuring the building envelope penetration factor
                                                                                                           for ambient nitrogen oxides, Environ. Sci. Technol. 53 (2019) 9695–9704, https://
References                                                                                                 doi.org/10.1021/acs.est.9b02920.
                                                                                                    [30]   H. Zhao, B. Stephens, Using portable particle sizing instrumentation to rapidly
                                                                                                           measure the penetration of fine and ultrafine particles in unoccupied residences,
 [1] R. Xu, P. Yu, M.J. Abramson, F.H. Johnston, J.M. Samet, M.L. Bell, A. Haines, K.
                                                                                                           Indoor Air 27 (2017) 218–229, https://doi.org/10.1111/ina.12295.
     L. Ebi, S. Li, Y. Guo, Wildfires, global climate change, and human health, N. Engl. J.
                                                                                                    [31]   H. Zhao, B. Stephens, A method to measure the ozone penetration factor in
     Med. 383 (22) (2020) 2173–2181, https://doi.org/10.1056/NEJMsr2028985.
                                                                                                           residences under infiltration conditions: application in a multifamily apartment
 [2] CDC, Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission, 2020.
                                                                                                           unit, Indoor Air 26 (2016) 571–581, https://doi.org/10.1111/ina.12228.
     Coronavirus Disease 2019 (COVID-19). URL https://www.cdc.gov/coronavirus/
                                                                                                    [32]   M. Yamada, M. Takaya, I. Ogura, Performance evaluation of newly developed
     2019-ncov/more/scientific-brief-sars-cov-2.html.
                                                                                                           portable aerosol sizers used for nanomaterial aerosol measurements, Ind. Health 53
 [3] A. Elejalde-Ruize, What Will it Take to Make Diners Feel Safe Indoors? Nearly 60%
                                                                                                           (6) (2015) 511–516, https://doi.org/10.2486/indhealth.2014-0243.
     Feel Uneasy Eating inside, So Restaurants Try Sterilizing UV Wands, Tabletop Air
                                                                                                    [33]   Y.S. Cheng, W.E. Bechtold, C.C. Yu, I.F. Hung, Incense smoke: characterization and
     Purifiers as Winter Looms, 2020 (Chicago Tribune).
                                                                                                           dynamics in indoor environments, Aerosol. Sci. Technol. 23 (1995) 271–281,
 [4] Environmental and Modelling Group (EMG), Potential Application of Air Cleaning
                                                                                                           https://doi.org/10.1080/02786829508965312.
     Devices and Personal Decontamination to Manage Transmission of COVID-19,
                                                                                                    [34]   X. Ji, O. Le Bihan, O. Ramalho, C. Mandin, B. D’Anna, L. Martinon, M. Nicolas,
     2020. Scientific Advisory Group for Emergencies (SAGE).
                                                                                                           D. Bard, J.-C. Pairon, Characterization of particles emitted by incense burning in an
 [5] Johnson Controls, 2020 Johnson Controls Energy Efficiency Indicator Study:
                                                                                                           experimental house, Indoor Air 20 (2010) 147–158, https://doi.org/10.1111/
     COVID-19 Pulse Survey, 2020.
                                                                                                           j.1600-0668.2009.00634.x.
 [6] A. Mandavilli, How to Keep the Coronavirus at Bay Indoors, The New York Times,
                                                                                                    [35]   S. Patel, S. Sankhyan, E.K. Boedicker, P.F. DeCarlo, D.K. Farmer, A.H. Goldstein, E.
     2020.
                                                                                                           F. Katz, W.W. Nazaroff, Y. Tian, J. Vanhanen, M.E. Vance, Indoor particulate
 [7] R. Ori, Worries about COVID-19 spreading through the vents send Chicago building
                                                                                                           matter during HOMEChem: concentrations, size distributions, and exposures,
     owners in search of cleaner air. ‘You can’t put a force field around your property,
                                                                                                           Environ. Sci. Technol. 54 (2020) 7107–7116, https://doi.org/10.1021/acs.
     Chicago Tribune (2020).
                                                                                                           est.0c00740.
 [8] ASHRAE, Standard 52.2: method of testing general ventilation air-cleaning devices
                                                                                                    [36]   US EPA, n.d. Summarized data of the building assessment Survey and evaluation
     for removal efficiency by particle size, 2017.
                                                                                                           study, US EPA Indoor Air Quality. URL, https://www.epa.gov/indoor-air-quality-ia
 [9] ISO, ISO 16890: Air Filters for General Ventilation, 2016.
                                                                                                           q/summarized-data-building-assessment-survey-and-evaluation-study.
[10] US EPA, Residential Air Cleaners: A Technical Summary, third ed., 2018.
                                                                                                    [37]   W.R. Chan, S. Cohn, M. Sidheswaran, D.P. Sullivan, W.J. Fisk, Contaminant levels,
[11] S. Meschke, B.D. Smith, M. Yost, R.R. Miksch, P. Gefter, S. Gehlke, H.A. Halpin, The
                                                                                                           source strengths, and ventilation rates in California retail stores, Indoor Air 25
     effect of surface charge, negative and bipolar ionization on the deposition of
                                                                                                           (2015) 381–392, https://doi.org/10.1111/ina.12152.
     airborne bacteria, J. Appl. Microbiol. 106 (2009) 1133–1139, https://doi.org/
                                                                                                    [38]   H. Salonen, T. Salthammer, L. Morawska, Human exposure to NO2 in school and
     10.1111/j.1365-2672.2008.04078.x.
                                                                                                           office indoor environments, Environ. Int. 130 (2019) 104887, https://doi.org/
[12] J. Hyun, S.-G. Lee, J. Hwang, Application of corona discharge-generated air ions
                                                                                                           10.1016/j.envint.2019.05.081.
     for filtration of aerosolized virus and inactivation of filtered virus, J. Aerosol Sci.
                                                                                                    [39]   J. Xu, H. Jiang, H. Zhao, B. Stephens, Mobile monitoring of personal NOx
     107 (2017) 31–40, https://doi.org/10.1016/j.jaerosci.2017.02.004.
                                                                                                           exposures during scripted daily activities in Chicago, IL, Aerosol Air Qual. Res. 17
[13] S.S. Nunayon, H.H. Zhang, X. Jin, A.C.K. Lai, Experimental evaluation of positive
                                                                                                           (2017), https://doi.org/10.4209/aaqr.2017.02.0063, 1999–2009.
     and negative air ions disinfection efficacy under different ventilation duct
                                                                                                    [40]   S. Zhou, C.J. Young, T.C. VandenBoer, T.F. Kahan, Role of location, season,
     conditions, Build. Environ. 158 (2019) 295–301, https://doi.org/10.1016/j.
                                                                                                           occupant activity, and chemistry in indoor ozone and nitrogen oxide mixing ratios,
     buildenv.2019.05.027.
                                                                                                           Environ. Sci.: Processes Impacts 21 (2019) 1374–1383, https://doi.org/10.1039/
[14] B. Pushpawela, R. Jayaratne, A. Nguy, L. Morawska, Efficiency of ionizers in
                                                                                                           C9EM00129H.
     removing airborne particles in indoor environments, J. Electrost. 90 (2017) 79–84,
                                                                                                    [41]   J.H. Park, K.Y. Yoon, J. Hwang, Removal of submicron particles using a carbon
     https://doi.org/10.1016/j.elstat.2017.10.002.
                                                                                                           fiber ionizer-assisted medium air filter in a heating, ventilation, and air-
[15] Y.-Y. Wu, Y.-C. Chen, K.-P. Yu, Y.-P. Chen, H.-C. Shih, Deposition removal of
     monodisperse and polydisperse submicron particles by a negative air ionizer,


                                                                                               13
                     Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 83 of 94
Y. Zeng et al.                                                                                                                              Building and Environment 195 (2021) 107750

     conditioning (HVAC) system, Build. Environ. 46 (2011) 1699–1708, https://doi.               [44] X. Tang, P.K. Misztal, W.W. Nazaroff, A.H. Goldstein, Volatile organic compound
     org/10.1016/j.buildenv.2011.02.010.                                                              emissions from humans indoors, Environ. Sci. Technol. 50 (2016) 12686–12694,
[42] B. Shi, L. Ekberg, Ionizer assisted air filtration for collection of submicron and               https://doi.org/10.1021/acs.est.6b04415.
     ultrafine particles—evaluation of long-term performance and influencing factors,            [45] J. Wooley, W. Nazaroff, A. Hodgson, Release of ethanol to the atmosphere during
     Environ. Sci. Technol. 49 (2015) 6891–6898, https://doi.org/10.1021/acs.                         use of consumer cleaning products, J. Air Waste Manag. Assoc. 40 (1990)
     est.5b00974.                                                                                     1114–1120.
[43] D. Pagonis, D.J. Price, L.B. Algrim, D.A. Day, A.V. Handschy, H. Stark, S.L. Miller,        [46] C. Waddell, An Overview of Needlepoint Bipolar Ionization, 2019.
     J. de Gouw, J.L. Jimenez, P.J. Ziemann, Time-resolved measurements of indoor                [47] M. Kulmala, T. Petäjä, M. Ehn, J. Thornton, M. Sipilä, D.R. Worsnop, V.-
     chemical emissions, deposition, and reactions in a university art museum, Environ.               M. Kerminen, Chemistry of atmospheric nucleation: on the recent advances on
     Sci. Technol. 53 (2019) 4794–4802, https://doi.org/10.1021/acs.est.9b00276.                      precursor characterization and atmospheric cluster composition in connection with
                                                                                                      atmospheric new particle formation, Annu. Rev. Phys. Chem. 65 (2014) 21–37,
                                                                                                      https://doi.org/10.1146/annurev-physchem-040412-110014.




                                                                                            14
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 84 of 94




                 EXHIBIT E
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 85 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 86 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 87 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 88 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 89 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 90 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 91 of 94




                 EXHIBIT F
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 92 of 94
Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 93 of 94
  Case 4:21-cv-02884-JSW Document 30-2 Filed 08/13/21 Page 94 of 94
Seiderman also said that "Global Plasma Solutions" had "figured out how to do ionization without
harmful byproducts," another claim disputed by the lawsuit.


The district said at the time that the devices would be paid for from the CARES Act funds received by
the district.


Staff recommended the purchase after conducting "collaborative research" with consultants, including
McCracken Woodman, based in Lafayette, RGMK, based in Concord, "and in consultation with other
districts and industry representatives., According to staff reports.


In a Kaiser Health News article in early May, Marwa Zaatari - a member of the ASHRAE epidemic
working group, the American Society of Heating, Refrigerating and Air-Conditioning Engineers -
questioned the effectiveness of the devices..


"It's a high cost for nothing," Zaatari said in the article.Global Plasma Solutions sued her and another
air quality consultant for criticizing their devices, according to Kaiser Health News.


The company noted that its products met ASHRAE "zero ozone" certification standards, which Triplett
had also noted in previous presentations.


"It's really amazing technology that has been developed," Triplett said at the November board
meeting when introducing the idea of buying the devices to the board.


"I think it could really give a lot of peace of mind to our staff, students and families with the goal of
actually improving air quality,'' said Triplett.


"I will say that the cost is not insignificant,'' said Triplett, "but we really feel like it really is money well
spent because it is about the safety and health of our people.students and our staff."
